Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF GUAM

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Archbishop of Agana, a Corporation Sole, Most Rev. Michael Jude Byrnes, Coadjutor Archbishop of
                                  Agana

2.   All other names debtor
     used in the last 8 years
     Include any assumed           Roman Catholic Archdiocese of Agana
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  196 Cuesta San Ramon Ste B,
                                  Hagatna, GU 96910-4000
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Guam                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.aganaarch.org


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201
                                  Case 19-00010        Document 1 Filed 01/16/19 Page 1 of 143
                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 1
Debtor    Archbishop of Agana, a Corporation Sole, Most Rev.                                            Case number (if known)
          Michael Jude Byrnes, Coadjutor Archbishop of Agana
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9

                                           Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




Official Form 201
                                       Case 19-00010        Document 1 Filed 01/16/19 Page 2 of 143
                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 2
Debtor   Archbishop of Agana, a Corporation Sole, Most Rev.                                        Case number (if known)
         Michael Jude Byrnes, Coadjutor Archbishop of Agana
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201
                                Case 19-00010        Document 1 Filed 01/16/19 Page 3 of 143
                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 3
Debtor    Archbishop of Agana, a Corporation Sole, Most Rev.                                       Case number (if known)
          Michael Jude Byrnes, Coadjutor Archbishop of Agana
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 16, 2019
                                                  MM / DD / YYYY

                                 /s/ Rev. Archbishop Michael Jude Byrnes,                                 Rev. Archbishop Michael Jude Byrnes,
                             X   S.T.D.                                                                   S.T.D.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Archbishop of Agana




18. Signature of attorney    X   /s/ Bruce A. Anderson                                                     Date January 16, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Bruce A. Anderson
                                 Printed name

                                 Elsaesser Anderson, Chtd.
                                 Firm name

                                 320 East Neider Avenue
                                 Suite 102
                                 Coeur D Alene, ID 83815
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (208) 667-2900                Email address      brucea@eaidaho.com

                                  GU
                                 Bar number and State




Official Form 201
                                 Case 19-00010        Document 1 Filed 01/16/19 Page 4 of 143
                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                        page 4
 Fill in this information to identify the case:

                     Archbishop of Agana, a Corporation Sole, Most Rev. Michael Jude Byrnes,
 Debtor name         Coadjutor Archbishop of Agana

 United States Bankruptcy Court for the:            DISTRICT OF GUAM

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 16, 2019                        X /s/ Rev. Archbishop Michael Jude Byrnes, S.T.D.
                                                                       Signature of individual signing on behalf of debtor

                                                                       Rev. Archbishop Michael Jude Byrnes, S.T.D.
                                                                       Printed name

                                                                       Archbishop of Agana
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                                    Case 19-00010 Document 1 Filed 01/16/19 Page 5 of 143
 Fill in this information to identify the case:
 Debtor name Archbishop of Agana, a Corporation Sole, Most Rev.
                    Michael Jude Byrnes, Coadjutor Archbishop of Agana
 United States Bankruptcy Court for the: DISTRICT OF GUAM                                                                                             Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Bank of Guam                                                    Unsecured bank                                                                                       $7,073,045.38
 P.O. Box BW                                                     loans, See Exhibit                            $12,377,018.29              $5,288,461.24
 Hagatna, GU 96932                                               5
 Claimant A.A.                                                   Abuse Claim            Contingent                                                                      $100,000.00
 c/o David Lujan,                                                against Debtor.        Unliquidated
 Lujan and Wolff                                                 Claimant's name        Disputed
 238 Archbishop                                                  and address to be
 Flores St., #300                                                filed under seal.
 Hagatna, GU 96910                                               Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules.
 Claimant A.J.A.                                                 Abuse Claim            Contingent                                                                      $100,000.00
 c/o David Lujan,                                                against Debtor.        Unliquidated
 Lujan and Wolff                                                 Claimant's name        Disputed
 238 Archbishop                                                  and address to be
 Flores St., #300                                                filed under seal.
 Hagatna, GU 96910                                               Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules.
 Claimant Andy                                                   Abuse Claim            Contingent                                                                      $100,000.00
 c/o David Lujan,                                                against Debtor.        Unliquidated
 Lujan and Wolff                                                 Claimant's name        Disputed
 238 Archbishop                                                  and address to be
 Flores St., #300                                                filed under seal.
 Hagatna, GU 96910                                               Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules.




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                         Case 19-00010 Document 1 Filed 01/16/19 Page 6 of 143
 Debtor    Archbishop of Agana, a Corporation Sole, Most Rev.                                                 Case number (if known)
           Michael Jude Byrnes, Coadjutor Archbishop of Agana
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Claimant D.D.                                                   Abuse Claim            Contingent                                                                      $100,000.00
 c/o David Lujan,                                                against Debtor.        Unliquidated
 Lujan and Wolff                                                 Claimant's name        Disputed
 238 Archbishop                                                  and address to be
 Flores St., #300                                                filed under seal.
 Hagatna, GU 96910                                               Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules
 Claimant EFG                                                    Abuse Claim            Contingent                                                                      $100,000.00
 c/o David Lujan,                                                against Debtor.        Unliquidated
 Lujan and Wolff                                                 Claimant's name        Disputed
 238 Archbishop                                                  and address to be
 Flores St., #300                                                filed under seal.
 Hagatna, GU 96910                                               Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules
 Claimant F.M.                                                   Abuse Claim            Contingent                                                                      $100,000.00
 c/o David Lujan,                                                against Debtor.        Unliquidated
 Lujan and Wolff                                                 Claimant's name        Disputed
 238 Archbishop                                                  and address to be
 Flores St., #300                                                filed under seal.
 Hagatna, GU 96910                                               Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules
 Claimant F.S.                                                   Abuse Claim            Contingent                                                                      $100,000.00
 c/o David Lujan,                                                against Debtor.        Unliquidated
 Lujan and Wolff                                                 Claimant's name        Disputed
 238 Archbishop                                                  and address to be
 Flores St., #300                                                filed under seal.
 Hagatna, GU 96910                                               Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules
 Claimant J.C.C.                                                 Abuse Claim            Contingent                                                                      $100,000.00
 c/o David Lujan,                                                against Debtor.        Unliquidated
 Lujan and Wolff                                                 Claimant's name        Disputed
 238 Archbishop                                                  and address to be
 Flores St., #300                                                filed under seal.
 Hagatna, GU 96910                                               Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                         Case 19-00010 Document 1 Filed 01/16/19 Page 7 of 143
 Debtor    Archbishop of Agana, a Corporation Sole, Most Rev.                                                 Case number (if known)
           Michael Jude Byrnes, Coadjutor Archbishop of Agana
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Claimant J.E.                                                   Abuse Claim            Contingent                                                                      $100,000.00
 c/o David Lujan,                                                against Debtor.        Unliquidated
 Lujan and Wolff                                                 Claimant's name        Disputed
 238 Archbishop                                                  and address to be
 Flores St., #300                                                filed under seal.
 Hagatna, GU 96910                                               Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules
 Claimant J.E.L.                                                 Abuse Claim            Contingent                                                                      $100,000.00
 c/o David Lujan,                                                against Debtor.        Unliquidated
 Lujan and Wolff                                                 Claimant's name        Disputed
 238 Archbishop                                                  and address to be
 Flores St., #300                                                filed under seal.
 Hagatna, GU 96910                                               Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules
 Claimant J.Q.G.                                                 Abuse Claim            Contingent                                                                      $100,000.00
 c/o David Lujan,                                                against Debtor.        Unliquidated
 Lujan and Wolff                                                 Claimant's name        Disputed
 238 Archbishop                                                  and address to be
 Flores St., #300                                                filed under seal.
 Hagatna, GU 96910                                               Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules
 Claimant J.V.C.                                                 Abuse Claim            Contingent                                                                      $100,000.00
 c/o David Lujan,                                                against Debtor.        Unliquidated
 Lujan and Wolff                                                 Claimant's name        Disputed
 238 Archbishop                                                  and address to be
 Flores St., #300                                                filed under seal.
 Hagatna, GU 96910                                               Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules
 Claimant M. S. -                                                Abuse Claim            Contingent                                                                      $100,000.00
 Estate of G.B                                                   against Debtor.        Unliquidated
 c/o David Lujan,                                                Claimant's name        Disputed
 Lujan and Wolff                                                 and address to be
 238 Archbishop                                                  filed under seal.
 Flores St., #300                                                Amount reported
 Hagatna, GU 96910                                               at $100,000.00 for
                                                                 purpose of
                                                                 schedules




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                         Case 19-00010 Document 1 Filed 01/16/19 Page 8 of 143
 Debtor    Archbishop of Agana, a Corporation Sole, Most Rev.                                                 Case number (if known)
           Michael Jude Byrnes, Coadjutor Archbishop of Agana
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Claimant M.F.T.                                                 Abuse Claim            Contingent                                                                      $100,000.00
 c/o Michael Berman                                              against Debtor.        Unliquidated
 111 Chalan Santo                                                Claimant's name        Disputed
 Papa, Ste. 503                                                  and address to be
 Hagatna, GU 96910                                               filed under seal.
                                                                 Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules
 Claimant M.M.A.                                                 Abuse Claim            Contingent                                                                      $100,000.00
 c/o David J. Lujan,                                             against Debtor.        Unliquidated
 Lujan and Wolff                                                 Claimant's name        Disputed
 238 Archbishop                                                  and address to be
 Flores St., Ste. 300                                            filed under seal.
 Hagatna, GU 96910                                               Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules
 Claimant MCA                                                    Abuse Claim            Contingent                                                                      $100,000.00
 c/o David Lujan,                                                against Debtor.        Unliquidated
 Lujan and Wolff                                                 Claimant's name        Disputed
 238 Archbishop                                                  and address to be
 Flores St., #300                                                filed under seal.
 Hagatna, GU 96910                                               Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules
 Claimant R.S.L.                                                 Abuse Claim            Contingent                                                                      $100,000.00
 c/o Michael Berman                                              against Debtor.        Unliquidated
 111 Chalan Santo                                                Claimant's name        Disputed
 Papa, Ste. 503                                                  and address to be
 Hagatna, GU 96910                                               filed under seal.
                                                                 Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules
 Claimant T.G.P.                                                 Abuse Claim            Contingent                                                                      $100,000.00
 c/o David Lujan,                                                against Debtor.        Unliquidated
 Lujan and Wolff                                                 Claimant's name        Disputed
 238 Archbishop                                                  and address to be
 Flores St., #300                                                filed under seal.
 Hagatna, GU 96910                                               Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                         Case 19-00010 Document 1 Filed 01/16/19 Page 9 of 143
 Debtor    Archbishop of Agana, a Corporation Sole, Most Rev.                                                 Case number (if known)
           Michael Jude Byrnes, Coadjutor Archbishop of Agana
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Claimant V.P.                                                   Abuse Claim        Contingent                                                                          $100,000.00
 c/o David Lujan,                                                against Debtor.    Unliquidated
 Lujan and Wolff                                                 Claimant's name    Disputed
 238 Archbishop                                                  and address to be
 Flores St., #300                                                filed under seal.
 Hagatna, GU 96910                                               Amount reported
                                                                 at $100,000.00 for
                                                                 purpose of
                                                                 schedules




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                        Case 19-00010 Document 1 Filed 01/16/19 Page 10 of 143
 Fill in this information to identify the case:

                        Archbishop of Agana, a Corporation Sole, Most Rev. Michael Jude Byrnes,
 Debtor name            Coadjutor Archbishop of Agana

 United States Bankruptcy Court for the:                       DISTRICT OF GUAM

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $       17,534,265.59

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        5,428,420.43

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       22,962,686.02


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       18,789,896.21


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       26,873,045.38


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         45,662,941.59




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

                                          Case 19-00010 Document 1 Filed 01/16/19 Page 11 of 143
 Fill in this information to identify the case:

                     Archbishop of Agana, a Corporation Sole, Most Rev. Michael Jude Byrnes,
 Debtor name         Coadjutor Archbishop of Agana

 United States Bankruptcy Court for the:            DISTRICT OF GUAM

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.        Cash on hand                                                                                                                           $1,200.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number
                   Bank of Guam
                   Chalan Santo Papa Juan Pablo Dos
           3.1.    Hagåtña, 96910, Guam                                     Checking                     9073                                    $42,154.51


                   First Hawaiian Bank
                   400 8, Mongmong-Toto
           3.2.    Maite, 96910, Guam                                       Checking                     1430                                $1,976,127.87


                   First Hawaiian Bank
                   400 8, Mongmong-Toto
                   Maite, 96910, Guam
                   Originally set up for the Annual Appeal
           3.3.    Collections                                              Checking                     3050                                    $49,150.19


                   First Hawaiian Bank
                   400 8, Mongmong-Toto
                   Maite, 96910, Guam
           3.4.    Umatuna Se Yuos transactions                             Checking                     4294                                    $48,152.98




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 12 of 143
 Debtor           Archbishop of Agana, a Corporation Sole, Most Rev.                         Case number (If known)
                  Michael Jude Byrnes, Coadjutor Archbishop of Agana
                  Name

                   First Hawaiian Bank
                   400 8, Mongmong-Toto
                   Maite, 96910, Guam
           3.5.    Victims Fund                                             Checking                     3412            $16,105.14


                   First Hawaiian Bank
                   400 8, Mongmong-Toto
                   Maite, 96910, Guam
           3.6.    Vocations' Fund                                          Checking                     4545            $43,293.11


                   First Hawaiian Bank
                   400 8, Mongmong-Toto
                   Maite, 96910, Guam
           3.7.    Canonization Fund                                        Checking                     7301              $3,964.54


                   First Hawaiian Bank
                   400 8, Mongmong-Toto
                   Maite, 96910, Guam
           3.8.    RMS                                                      Checking                     9082              $4,977.89


                   Bank Pacific
                   Aspinall Avenue
                   Hagåtña, 96910, Guam
           3.9.    Educational Endowment Fund                               Money Market                 0248            $50,986.04


                   Coast 360 Federal Credit Union
           3.10 450 Route 8
           .    Maite, Guam 96910                                           Savings                      8472                $211.28


                Bank Pacific
                Aspinall Avenue
           3.11 Hagåtña, 96910, Guam
           .    Marriage Tribunal account                                   Checking                     6020            $23,306.02


                Bank of Hawaii
                2F Prometric Testing Center
           3.12 Hagåtña, Guam
           .    General Fund                                                TCD                          5551            $17,570.19


                Bank of Hawaii
                2F Prometric Testing Center
           3.13 Hagåtña, Guam
           .    Building for Sasahjan                                       TCD                          5288            $55,324.23


                   Bank of Guam
           3.14 Chalan Santo Papa Juan Pablo Dos
           .    Hagåtña, 96910, Guam                                        Checking                     3206            $63,615.99


                First Hawaiian Bank
                400 8, Mongmong-Toto
           3.15 Maite, 96910, Guam
           .    Pontifical Holy Childhood                                   TCD                          2656              $9,815.07

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 13 of 143
 Debtor           Archbishop of Agana, a Corporation Sole, Most Rev.                         Case number (If known)
                  Michael Jude Byrnes, Coadjutor Archbishop of Agana
                  Name



                Bank Pacific
                Aspinall Avenue
           3.16 Hagåtña, 96910, Guam
           .    General Fund                                                TCD                             0763              $9,159.38


                Personal Finance Center
                126 Chalan San Antonio
           3.17 Tamuning, 96913, Guam
           .    Marriage Tribunal                                           TCD                             2599            $15,560.29


                Personal Finance Center
                126 Chalan San Antonio
           3.18 Tamuning, 96913, Guam
           .    Marriage Tribunal                                           TCD                             2599            $13,530.21


                Bank of Hawaii
                2F Prometric Testing Center
           3.19 Hagåtña, Guam
           .    Employment Tax Fund                                         Checking                        1263            $79,039.14


                    Bank of Guam
           3.20 Chalan Santo Papa Juan Pablo Dos
           .    Hagåtña, 96910, Guam                                        Checking                        6992            $53,773.17



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                           $2,577,017.24
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
                    Risk Partner
           8.1.     Asset management annual subscription                                                                      $6,500.00


                    TransPacific Insurance Brokers
                    300 W Marine Corps Dr Apt N.A
                    Hagatna Guam GU 96910-5086
           8.2.     Property Insurance                                                                                      $27,887.00


                    National Catholic Services

           8.3.     Virtus online subscription                                                                                $1,800.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                     page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 14 of 143
 Debtor           Archbishop of Agana, a Corporation Sole, Most Rev.                           Case number (If known)
                  Michael Jude Byrnes, Coadjutor Archbishop of Agana
                  Name


                    SmartSheet
           8.4.     Holder of electronic files and sheet monitoring                                                                           $747.00




 9.        Total of Part 2.                                                                                                           $36,934.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            385,538.59   -                                0.00 = ....                $385,538.59
                                              face amount                        doubtful or uncollectible accounts




           11b. Over 90 days old:                            1,855,419.29    -                               0.00 =....                $1,855,419.29
                                              face amount                        doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                        $2,240,957.88
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                        Valuation method used   Current value of
                                                                                                        for current value       debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:


           14.1.     El Paso Stocks                                                                     Market Value                          $524.16




           14.2.     Northrop Grumman Stocks                                                            Market Value                        $2,938.76




           14.3.     Huntington Ingalls Stocks                                                          Market Value                          $372.32


                     Investment Account with Raymond James Financial
                     Archbishop Flores Memorial Scholarship Fund - restricted
           14.4.     fund                                                                               Market Value                     $123,186.94




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 15 of 143
 Debtor         Archbishop of Agana, a Corporation Sole, Most Rev.                            Case number (If known)
                Michael Jude Byrnes, Coadjutor Archbishop of Agana
                Name

                     Investment Account with Raymond James Financial
                     Ana & Leon Flores Catholic Scholarship Fund - restricted
           14.5.     fund                                                                            Market Value                     $123,186.72


                     Investment Account with Raymond James Financial
                     Bishop Baumgarter Memorial Scholarship Fund - restricted
           14.6.     fund                                                                            Market Value                      $46,653.76



                     Investment Account with Raymond James Financial
           14.7.     Helen Carriveau LG Scholarship Fund - restricted fund                           Market Value                     $155,686.94



                     Investment Account with Bank of Guam - BOG Stock
           14.8.     Former Redemptoris Mater Seminary Estate                                        Market Value                        $5,000.00



 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership

 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                       $457,549.60
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Misc. Office Furniture                                                           $0.00    Book Value                        $11,026.50



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 16 of 143
 Debtor         Archbishop of Agana, a Corporation Sole, Most Rev.                            Case number (If known)
                Michael Jude Byrnes, Coadjutor Archbishop of Agana
                Name

           Computers and Office Equipment                                                   $0.00                                      $15,266.58



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles
           42.1. Various Collectibles - See Exhibit 1                                      $0.00     Internal Est.                       $9,100.00



 43.       Total of Part 7.                                                                                                           $35,393.08
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Various Vehicles, See Exhibit 2                                  $36,108.87     Kelly Blue Book                   $68,785.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Kohler 60 REOZIC Generator                                                       $0.00    Book Value                          $3,683.63


           Automatic transfer switch for generator - not
           installed                                                                        $0.00    Book Value                          $3,400.00


           Automatic transfer switch for generator - not
           installed                                                                        $0.00    Book Value                          $4,700.00




 51.       Total of Part 8.                                                                                                        $80,568.63
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 17 of 143
 Debtor         Archbishop of Agana, a Corporation Sole, Most Rev.                            Case number (If known)
                Michael Jude Byrnes, Coadjutor Archbishop of Agana
                Name


               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Various Real
                     Property, See Exhibit
                     3
                     Valuation is Broker's
                     Price Opinion as
                     available
                     Net Book Value not
                     available                            Fee Simple                        $0.00                                    $15,080,000.00


            55.2.    Chancery Buildings
                     and Improvements.
                     See Exhibit 4                        Fee Simple               $2,454,265.59       Net Book Value                  $2,454,265.59




 56.        Total of Part 9.                                                                                                       $17,534,265.59
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 18 of 143
 Debtor         Archbishop of Agana, a Corporation Sole, Most Rev.                           Case number (If known)
                Michael Jude Byrnes, Coadjutor Archbishop of Agana
                Name



        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 19 of 143
 Debtor          Archbishop of Agana, a Corporation Sole, Most Rev.                                                  Case number (If known)
                 Michael Jude Byrnes, Coadjutor Archbishop of Agana
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $2,577,017.24

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $36,934.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $2,240,957.88

 83. Investments. Copy line 17, Part 4.                                                                           $457,549.60

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $35,393.08

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $80,568.63

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $17,534,265.59

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $5,428,420.43            + 91b.           $17,534,265.59


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $22,962,686.02




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy

                                      Case 19-00010 Document 1 Filed 01/16/19 Page 20 of 143
ARCHDIOCESE OF AGANA
Part 7: Office Furniture, Fixtures, and Equipment; Collectibles                                                  EXHIBIT 1
Page 8, Line 1                                                                                                                                                                     All values are best guest estimate. There is no cursory available to provide value appraisal.
Collectibles (antiques and figurines, artwork, books, pictures, stamp collections, memorabilia, etc.)


                          Do you
                         Own this                                                                                             Original Date of                                    Annual       Accumulated                        Depreciation Schedule
  Type of Property                                                     Description                                   Vendor                       Useful Life   Salavge Value                                  Net Book Value                               Valuation Method
                         Property                                                                                              Acquisition                                      Depreciation   Depreciation                        Available (Yes or No)
                        Yes or No?
Various Collectibles       Yes       Christmas table linens                                                      Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Table Linens                                                                Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Linen with coat of arms                                                     Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Stole                                                                       Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Banner with coat of Arms                                                    Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Vatican Flag                                                                Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Framed Resolution of the Legislature re: National Day of Prayer             Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Framed Picture of St. Pope John Paul II w/crowd in from of Cathedral        Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Framed Print of Bl. Diego San Vitore                                        Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Lladro Figurines                                                            Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Goebel Figurines                                                            Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Commenorative Plate - St. Pope John Paul II                                 Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Sand Art Mosaics                                                            Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        500.00   None                      Best Guest Estimate
Various Collectibles       Yes       Ceramic Wall Hanging - Nativity                                             Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes        Wooden Music Décor Figurines                                               Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Sceramic Statute of Mary, Infant and Shepard Boy                            Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Brass Candle Sticks                                                         Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        500.00   None                      Best Guest Estimate
Various Collectibles       Yes       Clay Vase - Red w/ Asian Motif                                              Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Clay Vase - Black with Bamboo Motif                                         Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Statue Ensamble - Memorial of St. Pope John Paul II                         Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Crystal Crucifix                                                            Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Statue Ensamble - Nativity                                                  Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Statue of Nativity                                                          Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Framed Picture of the Dulce Nombre de Maria Cathedral Basilica              Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate

Various Collectibles       Yes       Outdoor Bronze Statue of St. Pope John Paul II in front of Chancery Bldg.   Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00 None                        Best Guest Estimate
                                     Bronze Wall Plaque Commemorating St. Pope John Paul II's stay at the
 Various Collectibles      Yes       Archbishop's Residence                                                      Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Wooden Canopy above Residence Chapel                                        Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Wooden & Bronze Crucifix                                                    Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Vestment - Lace Alb s                                                       Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Picture of St. Pope John Paul II - Signed by ST. JP II                      Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        500.00   None                      Best Guest Estimate
Various Collectibles       Yes       Wooden Grndfather Clock                                                     Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Wooden Wall Figurine of Sacred Heart                                        Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Brass Urn / inscription dated 1955                                          Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        500.00   None                      Best Guest Estimate
Various Collectibles       Yes       Statue of Christ the King                                                   Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Framed Print of Salvador Dali's Christ of St. John of the Cross             Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Miscellaneous Sacramentals from Chapel                                      Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Wooden Wall Figure - Ascension of Jesus                                     Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        200.00   None                      Best Guest Estimate
Various Collectibles       Yes       Brass Commemorative Plaque                                                  Unknown      Unknown            Unknown        Unknown         Unknown        Unknown         $        500.00   None                      Best Guest Estimate

                                     TOTAL                                                                                                                                                                     $      9,100.00




                                                                                     Case 19-00010 Document 1 Filed 01/16/19 Page 21 of 143
                                           EXHIBIT 2




              Description                Entity Name            Assigned To           Net Book Value      Kelly Blue Book Value

2016 Subaru Forester 2.5I            Chancery Office   Archbishop Michael J. Byrnes          $17,191.82               $16,456.00
2008 Hyundai Accent 3 DR Hatchback   Chancery Office   Fr. Manuel Trenchera                       $0.00                 $944.00
2014 Hyundai Elantra Sedan           Chancery Office   Fr. Francesco Asproni                  $6,767.05                $9,032.00
2015 Hyundai Elantra Sedan           Chancery Office   Fr. Ronald Richards                    $8,850.00                $8,875.00
2010 Hyundai Accent 3 DR             Chancery Office   Company Car                                $0.00                $1,498.00
2013 KIA Rio Wagon                   Chancery Office   Company Car                            $1,741.68                $4,418.00
2008 KIA Sorento 4DR Wagon           Chancery Office   Fr. Tom McGrath                        $1,558.32                $2,335.00
2015 KIA Sportage Wagon              Chancery Office   Fr. Jeffrey C. San Nicolas                                     $11,880.00
2016 Hyundai Tucson Wagon Silver     Chancery Office   Fr. Romeo Convocar                                             $13,347.00
                                                                                             $36,108.87               $68,785.00




                                      Case 19-00010 Document 1 Filed 01/16/19 Page 22 of 143
                                                                                 $15,080,000.00
                                                Exhibit 3
                 LOT
             IDENTIFIER
 PROPERTY                                               STRUCTURE
              OR LEGAL       DOCUMENT                             BROKER'S PRICE
EFILE PREFIX                                  OWNERSHIP    S ON
             DESCRIPTIO       NUMBERS                                OPINION
   (ABCX)                                               PROPERTY
               N (Lot__,
               Block__,
                                                                 Leased to
                               Estate No.
                                                 Roman         Civille & Tang
                              2215; E.G.O
            Lot 237-1,                          Catholic        (Law Office
   AGA1                      No. 293; L237-                                            See AGA3
            Agana                               Apostolic        Building (3
                               1 (Vol. 16,
                                                 Church           Floors);
                               Page 213)
                                                                Parking Lot)
                                                               Ministry to the
            Lot 8-1, Block                    Archdiocese of
   AGA13                                                        Homeless             $450,000.00
            22, Hagatna                           Agana
                                                               Soup Kitchen

                                                          Leased to
                                          The Catholic  Civille & Tang
            Lot 718-1-1,     15358; 18-                  (Law Office
   AGA15                                   Church of                                   See AGA3
            Agana            14349-GU                     Building (3
                                             Guam
                                                           Floors);
                                                         Parking Lot)
                                                          Leased to
                                                        Civille & Tang
            Lot 718-1-2,                   Bishop of     (Law Office
   AGA2                     15358; 27964                                               See AGA3
            Agana                            Guam         Building (3
                                                           Floors);
                                                         Parking Lot)
            Lot 1 NEW,                                    Leased to
            Block 9, Agana                              Civille & Tang
                              516478;
            (Consolidated                Archbishop of   (Law Office
   AGA3                      10371; 18-                                            $1,050,000.00
            from Lots 1, 2,                  Guam         Building (3
                             12702-GU
            3, 4, 15 and                                   Floors);
            16)                                          Parking Lot)
                                                          Leased to
                                            Roman
                                                        Civille & Tang
                                            Catholic
            Lot 1096,                                    (Law Office
   AGA5                         9911       Apostolic                                   See AGA3
            Agana                                         Building (3
                                           Church in
                                                           Floors);
                                             Guam
                                                         Parking Lot)
                              500086;
            Lot 306-4-        545099:    Archbishop of    Santa Ana
   AGT1                                                                               $60,000.00
            2NEW, Agat        476423;        Agana         Chapel
                               500085
                                             A. W.
            Lot 19, Block
   AGT10                        UNK      Baumgartner,                                $210,000.00
            26, Agat
                                         Corporate Sole


                Case 19-00010 Document 1 Filed 01/16/19 Page 23 of 143
       Lot 5, Agat
       (18%                               Bishop of
AGT2                        263152                                      $5,000.00
       undivided                           Guam
       interest)
                                         The Roman
       Lot 143,          18-11797-GU;     Catholic
AGT4                                                                   $30,000.00
       Salinas, Agat         9439         Apostolic

                            275001;
       Lot 1, Block 2,
                            297075;       Bishop of
BAR1   Tract 1534,                                                     $30,000.00
                          261529; 18-      Guam
       Mangilao
                           11578-GU

                            275001;
       Lot 2, Block 2,
                            297075;       Bishop of
BAR2   Tract 1534,                                                     $30,000.00
                          261529; 18-      Guam
       Mangilao
                           11579-GU
                            275001;
       Lot 3, Block 2,
                            297075;       Bishop of
BAR3   Tract 1534,                                                     $30,000.00
                          261529; 18-      Guam
       Mangilao
                           11580-GU

                           275001;
       Lot 4, Block 2,
                          297075;18-      Bishop of
BAR4   Tract 1534,                                                     $30,000.00
                          11581- GU;       Guam
       Mangilao
                            261529

                          278821; 17-
                           8202-GU;
       Lot 2264-1-2,         58234;       Bishop of
BAR5                     278820; 9065;                                 $80,000.00
       Barrigada                           Guam
                            278823;
                            278822;
                            280947
                         654484; 8813
       Lot 2360-16,                    Archbishop of
BAR6                     & 487181; 17-                  Building      $160,000.00
       Barrigada                          Agana
                           8229-GU

                             21118;
                          528568; 17-
       Lot 3200B-        10484-GU; I4-                 Chancery;
                                       Archdiocese of
CHA    REM-NEW,            95T9593;                   Archbishop's   $2,000,000.00
                                           Agana
       Sinajana             535518;                    Residence
                            853008;
                            847240




           Case 19-00010 Document 1 Filed 01/16/19 Page 24 of 143
            Lot 10077-
                                              Diocese of
  MAC1      1NEW-5,           365314; 5202                                         $35,000.00
                                                Agana
            Machanao

                              17-8290-GU;
                                608445;
            Lot 501 (A)         616352;
            and Lot 501         616353;    Archdiocese of
MER1A & B                                                                         $480,000.00
            (B), Gugae,         616354;        Agana
            Merizo (1/2)        616355;
                              616356; F-15
                                  M-4

                             816456;
                             712523;
            Lot 1-NEW,                                        Leased to
                             702209;          Bishop of
  TAM1      Block 2, Tract                                    Takecare       $    3,500,000.00
                             672686;           Guam
            259, Tamuning                                     Insurance
                             288054;
                           99072; 2239;

                                                             San Vitores
            Lot 5060-A,                        Roman
                                                            Shrine; Leased
  TUM1      Tumon,            21132; 93949     Catholic                          $1,800,000.00
                                                            to Guam Reef
            Dededo                             Church
                                                                 Hotel

                          17-8519-GU;
            Lot 90-2-R1-
                            829322;    Archbishop of
  YON1      RNEW-1-R/W,                                         RMS                 See YON4
                         665749; 10839    Guam
            Yona, GU
                              1/2

                          17-8519-GU;
            Lot 90-2-R1-
                            829322;    Archbishop of
  YON2      RNEW-2-R/W,                                         RMS                 See YON4
                         665749; 10839    Guam
            Yona, GU
                              1/2

                               17-8519-GU;
            Lot 90-2-R1-
                                 829322;    Archbishop of
  YON3      RNEW-3,                                             RMS                 See YON4
                              665749; 10839    Guam
            Yona, GU
                                   1/2

                               17-8519-GU;
            Lot 90-2-R1-
                                 829322;    Archbishop of
  YON4      RNEW-R3,                                            RMS              $5,000,000.00
                              665749; 10839    Guam
            Yona
                                   1/2
            Lot 9-20, Tract
                               283929; 17-    Bishop of
  YPN1      142, Ypan,                                                            $100,000.00
                                8532-GU        Guam
            Talofofo




                Case 19-00010 Document 1 Filed 01/16/19 Page 25 of 143
ARCHDIOCESE OF AGANA                                                                               EXHIBIT 4
Part 9: Real Property
Page 9, Line 5 ; Page 10, Line 1-5
Other machinery, fixtures, and equipment (excluding farm machinery and equipment)


                                                                                                                          Depreciatio
                                                                                                                          n Schedule
Type of Property                                           Use                                             Prefix                          Curent Value        Valuation Method
                                                                                                                           Available
                                                                                                                           Yes or No
Building           Adoration Chapel                                                                                       Yes                   39,400.00   Straight line Method
Building           Chancery Bldg                                                                                          Yes                  289,746.86   Straight line Method
Building           RM Seminary                                                                                            Yes                  883,929.00   Straight line Method
Building           MCS building                                                                                           Yes                  628,617.72   Straight line Method
Building           SJPG Seminary bldg                                                              Parish held in trust   Yes                  415,280.76   Straight line Method
Improvement        Chancery office renovation                                                                             Yes                  169,595.77   Straight line Method
Improvement        Outside toilet                                                                  Land & Building /      Yes                    3,258.00   Straight line Method
Improvement        Chancery office capital improvement                                                                    Yes                    8,739.32   Straight line Method
Improvement        Renovation of Episcopal residence                                                                      Yes                   12,857.11   Straight line Method
Improvement        Supply & installation of aluminum glass door & windows at Episcopal Residence                          Yes                    2,841.05   Straight line Method


                                                                                                                                             2,454,265.59




Includes Land Improvements and Building and Building Improvements and CIP lapsing schedule                                              Note: NBV as of 10/31/2018




                                                       Case 19-00010 Document 1 Filed 01/16/19 Page 26 of 143
 Fill in this information to identify the case:

                     Archbishop of Agana, a Corporation Sole, Most Rev. Michael Jude Byrnes,
 Debtor name         Coadjutor Archbishop of Agana

 United States Bankruptcy Court for the:            DISTRICT OF GUAM

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Bank of Guam                                   Describe debtor's property that is subject to a lien             $12,493,815.96              $5,288,461.24
       Creditor's Name                                Bank Accounts of Debtor and Bank Accounts
                                                      held in Trust for Parishes and Schools, See
       P.O. Box BW                                    Exhibit 5
       Hagatna, GU 96932
       Creditor's mailing address                     Describe the lien
                                                      Secured by Right of Setoff On Debtor and
                                                      non-debtor Bank Accounts
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Various                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Bank of Guam                                   Describe debtor's property that is subject to a lien                     $5,044.97               $13,347.00
       Creditor's Name                                2016 Hyundai Tuscon auto loan
       P.O. Box BW
       Hagatna, GU 96932
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5264
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                     Case 19-00010 Document 1 Filed 01/16/19 Page 27 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                    Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Bank of Hawaii                                 Describe debtor's property that is subject to a lien                     $242,781.05    $242,781.05
       Creditor's Name                                Right of Setoff
       PO Box 2715
       Honolulu, HI 96803
       Creditor's mailing address                     Describe the lien
                                                      Accounts at Bank of Hawaii
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/31/2016                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9014
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   First Hawaiian Bank                            Describe debtor's property that is subject to a lien                 $2,064,737.87     $2,064,737.87
       Creditor's Name                                parcels of real property held in trust for
       Ed Untalan                                     STACH and all personal prop. assets (Ordot
       400 Rout 8, Suite 101                          and Chalon Pago Property)
       Maite, GU 96910
       Creditor's mailing address                     Describe the lien
                                                      Security Agreement, Financing Stmnt. and
                                                      Negative Pledge Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2010                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5675
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   First Hawaiian Bank                            Describe debtor's property that is subject to a lien                 $2,377,265.41     $2,377,265.41
       Creditor's Name                                9 parcels of real property held in trust for
       400 Route 8                                    Catholic Cemeteries of Guam and all personal
       Suite 101                                      property
       Maite, GU 96910
       Creditor's mailing address                     Describe the lien



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                                     Case 19-00010 Document 1 Filed 01/16/19 Page 28 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                    Case number (if know)
              Name

                                                      Security Agreement, Financing Stmnt and
                                                      Negative Notice Pledge Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5825
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   SBA                                            Describe debtor's property that is subject to a lien                      $98,989.15    $98,989.15
       Creditor's Name                                Deed of Trust on real property located at
       2 North 20th Street                            Route 4, Chalan Pa20, Guam which is
       Suite 320                                      non-debtor property
       Birmingham, AL 35203
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2002                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4008
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   SBA                                            Describe debtor's property that is subject to a lien                     $772,479.47   $772,479.97
       Creditor's Name                                Deed of Trust on real property located at 192
       2 North 20th Street                            Route 10, Mangilao, Guam which is
       Suite 320                                      non-debtor property
       Birmingham, AL 35203
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2005                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4002
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 3 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

                                     Case 19-00010 Document 1 Filed 01/16/19 Page 29 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                    Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   SBA                                            Describe debtor's property that is subject to a lien                     $288,281.32   $288,281.32
       Creditor's Name                                Deed of Trust on real property located at 196
       2 North 20th Street                            Bejong St., Barrigada, Guam which is
       Suite 320                                      non-debtor property
       Birmingham, AL 35203
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2002                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   SBA                                            Describe debtor's property that is subject to a lien                     $405,770.59   $405,770.59
       Creditor's Name                                Deed of Trust for real property located at 122
       2 North 20th Street                            Bienvenida Ave., Sinaiana, Guam which is
       Suite 320                                      non-debtor property
       Birmingham, AL 35203
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2003                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4002
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     SBA                                            Describe debtor's property that is subject to a lien                      $40,730.42    $40,730.42
       Creditor's Name                                Deed of Trust for real property located at Lot
       2 North 20th Street                            #166-Rem-I, Yona, Guam which is non-debtor
       Suite 320                                      property
       Birmingham, AL 35203
       Creditor's mailing address                     Describe the lien
                                                      Mortgage

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 4 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

                                     Case 19-00010 Document 1 Filed 01/16/19 Page 30 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                    Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1999                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                               $18,789,896.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         21

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Iain A. Macdonald
        221 Sansome Street, # 3                                                                                 Line   2.1
        San Francisco, CA 94104

        Mary Quinata
        Camacho Calvo Law Group, LLC                                                                            Line   2.3
        134 W Soleded Ave., Ste. 401
        Hagatna, GU 96910




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 5 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                                     Case 19-00010 Document 1 Filed 01/16/19 Page 31 of 143
                                  Exhibit 5


                      Date Debt   Last 4 Digits of
  Secured Creditor   was Incurred Account No.                  Basis for the Claim             Amount of Claim

Bank of Guam            2015            3112         ACB St. Therese Chapel                $         801,498.59
                                                     ACB Renovation Agana Cathederal
Bank of Guam            2015            3095         Basilicca                             $       2,271,805.73
Bank of Guam            2015            3108         ACB Museum                            $         691,399.61
                                                     Bishop Baumgartner Memorial
Bank of Guam                            0339         Catholic School                       $       2,708,295.21
Bank of Guam            2011            1255         Dededo Parish                         $         367,644.20
Bank of Guam            2014            3335         Father Duenas Memorial School         $       1,437,601.60
Bank of Guam            2002            0097         Merizo Parish                         $         420,047.98
Bank of Guam            2003            5344         Ordot Parish                          $          27,736.33
Bank of Guam            2007            0939         SBCS Santa Barbara Catholic School    $       1,236,288.06
Bank of Guam            2002            9891         SFCS Saint Francis Catholic School    $         201,414.82
Bank of Guam            2011            1035         Santa Bernadita Parish                $          16,001.46
Bank of Guam                            8665         Catholic Social Services              $       1,755,158.05 (Guarantee)
Bank of Guam                            0034         Catholic Social Services              $         442,126.65 (Guarantee)

                                                                         Total Loan Amount $      12,377,018.29

                                                     Secured Portion (Limited to cash in
                                                     bank of Debtor and Non-Debtor
                                                     Entities through right of setoff)     $       5,288,461.24

                                                     Unsecured Portion                     $       7,073,045.38




                                       Case 19-00010 Document 1 Filed 01/16/19 Page 32 of 143
 Fill in this information to identify the case:

                     Archbishop of Agana, a Corporation Sole, Most Rev. Michael Jude Byrnes,
 Debtor name         Coadjutor Archbishop of Agana

 United States Bankruptcy Court for the:            DISTRICT OF GUAM

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Academy of Our Lady of Guam                                          Contingent
           233 W Archbishop F Flores Street
                                                                                Unliquidated
           Hagatna, GU 96910
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                   Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Agafa Gumas                                                          Contingent
           PO Box 11496
                                                                                Unliquidated
           Yigo, GU 96929
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                   Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Assumption of Our Lady                                               Contingent
           314 Assumption Drive
                                                                                Unliquidated
           Piti, GU 96915
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                   Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $7,073,045.38
           Bank of Guam                                                         Contingent
           P.O. Box BW                                                          Unliquidated
           Hagatna, GU 96932                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured bank loans, See Exhibit 5
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         32682                                            Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 33 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Bishop Baumgartner Memorial School                                    Contingent
          281 Calle Angel Flores Street
                                                                                Unliquidated
          Sinajana, GU 96910
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Blessed Diego de San Vitores                                          Contingent
          884 Pale' San Vitores Road
                                                                                Unliquidated
          Tumon, GU 96913-4013
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.A.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1821                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.B.L.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       8818                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.C.J.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1792                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.E.P.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1818                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 34 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.F.                                                         Contingent
          c/o Kevin Fowler
                                                                                Unliquidated
          865 S Marine Corps Dr., #201
          Tamuning, GU 96913                                                    Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       9917                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.J.A.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1827                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.J.B.W.                                                     Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7116                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.J.R.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1765                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.J.V.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       178                          address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 35 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.L.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1721                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.M.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       3118                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.M.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1787                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.N.D.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1761                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.P.I.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7417                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 36 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.Q.                                                         Contingent
          c/o Kevin Fowler
                                                                                Unliquidated
          865 S Marine Corps Dr., #201
          Barrigada, GU 96913                                                   Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       6717                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.R.M.                                                       Contingent
          c/o Athony Perez
                                                                                Unliquidated
          238 Archbishop Flores Street, #802
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       0817                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.T.B.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1722                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant A.W.C.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1785                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant Andy                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       5318                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 37 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant B.B.J.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1779                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant B.C.                                                         Contingent
          c/o Kevin Fowler
                                                                                Unliquidated
          865 S Marine Corps Dr., #201
          Barrigada, GU 96913                                                   Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       6817                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant B.C.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1750                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant B.D., et al.                                                 Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       176                          address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant B.F.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7125                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 38 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant B.G.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7129                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant B.J.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1757                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant B.T.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1740                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant B.T.M.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1725                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant B.W.J.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1756                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 39 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant C.A.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1814                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant C.C.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1753                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant C.J.I.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7104                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant C.M.V.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7118                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant C.P.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1748                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 40 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant C.R.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       5818                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant D.C.                                                         Contingent
          c/o Anthony Perez
                                                                                Unliquidated
          238 Archbishop Flores Street, #802
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       3317                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant D.D.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       0718                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant D.G.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       2018                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant D.M.                                                         Contingent
          c/o Charles H. McDonald II
                                                                                Unliquidated
          238 Archbishop Flores St., #1002
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7918                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 41 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant D.M.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1788                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant D.R.                                                         Contingent
          c/o Kevin Fowler
                                                                                Unliquidated
          865 S Marine Corps Dr., #201
          Barrigada, GU 96913                                                   Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       8018                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant D.V.S.A.                                                     Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1739                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant E.M.                                                         Contingent
          c/o Anthony Perez
                                                                                Unliquidated
          238 Archbishop Flores Street, #802
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       9517                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant E.R.C.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1718                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 42 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant E.T.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       2817                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant E.T.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1764                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant E.V.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1766                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant EFG                                                          Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       0218                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant Estate of G.C., et al.                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1618                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 43 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant Estate of J.A.Q.                                             Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1713                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant Estate of T. A.C., Sr.                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1746                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant F.A.M.                                                       Contingent
          c/o Anthony Perez
                                                                                Unliquidated
          238 Archbishop Flores Street, #802
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7017                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant F.C.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1758                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant F.M.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       5817                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 44 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant F.M.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1719                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant F.P.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1717                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant F.S.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1818                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant F.S.L.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       8017                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant G.E.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       6417                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 45 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant G.E.J.                                                       Contingent
          c/o Anthony Perez
                                                                                Unliquidated
          238 Archbishop Flores Street, #802
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       5017                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant G.G.                                                         Contingent
          c/o Anthony Perez
                                                                                Unliquidated
          238 Archbishop Flores Street, #802
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       2917                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant G.J.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1760                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant G.M.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       181                          address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant G.M.Q.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1798                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 46 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant H.A.W.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7115                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant H.J.C.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1751                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.A.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1770                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.A.B.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       175                          address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.A.B.D.                                                     Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       9717                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 47 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.A.B.P.                                                     Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1734                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.A.M.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1732                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.C.                                                         Contingent
          c/o Kevin Fowler
                                                                                Unliquidated
          865 S Marine Corps Dr., #201
          Barrigada, GU 96913                                                   Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       9117                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.C.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7124                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.C.C.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1820                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 48 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.C.M.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       2418                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.C.M.P.                                                     Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7114                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.C.T.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1738                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.D.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1742                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.E.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1822                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 49 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.E.L.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1218                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.F.M.B.                                                     Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       4517                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.G.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7418                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.I.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1737                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.L.K.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1733                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 50 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.M.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       0117                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.M.                                                         Contingent
          c/o Kevin Fowler
                                                                                Unliquidated
          865 S Marine Corps Dr., #201
          Barrigada, GU 96913                                                   Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       4417                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.M.Q.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7130                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.M.R.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       187                          address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.Q.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1752                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 51 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.Q.G.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       9118                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.S.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       3517                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.T.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7120                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.T.B.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1724                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.V.C.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1826                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 52 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant J.W.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       8318                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant John Doe, et al.                                             Contingent
          c/o Kevin Fowler
                                                                                Unliquidated
          865 S Marine Corps Dr., #201
          Barrigada, GU 96913                                                   Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       4918                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant K.B.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       189                          address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant K.Q.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1789                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant L.B.T.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       173                          address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 53 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant L.C.P.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7817                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant L.J.C.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1813                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant L.J.G.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7126                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant L.P.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1617                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M. S. - Estate of G.B                                        Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1745                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 54 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.A.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1736                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.B., et al.                                                 Contingent
          c/o Anthony Perez
                                                                                Unliquidated
          238 Archbishop Flores Street, #802
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       2817                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.C.                                                         Contingent
          c/o Anthony Perez
                                                                                Unliquidated
          238 Archbishop Flores Street, #802
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       0717                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.D.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1720                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.F.T.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       0717                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 23 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 55 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.I.Q.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7106                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.L.M.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       4218                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.M.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1817                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.M.                                                         Contingent
          c/o Kevin Fowler
                                                                                Unliquidated
          865 S Marine Corps Dr., #201
          Barrigada, GU 96913                                                   Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       9217                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.M.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1777                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 56 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.M.A.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       183                          address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.M.A.                                                       Contingent
          c/o David J. Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., Ste. 300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred 1/2019                                                    Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number 5119                               address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.P.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7121                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.S.                                                         Contingent
          c/o Kevin Fowler
                                                                                Unliquidated
          865 S Marine Corps Dr., #201
          Barrigada, GU 96913                                                   Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       9017                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.S.B.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7107                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 57 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.S.M.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7123                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.W.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
                                                                             address to be filed under seal. Amount reported at $100,000.00 for
          Last 4 digits of account number       1747
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.W.M.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1718                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant M.W.P.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1726                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant MCA                                                          Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       9918                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 26 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 58 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant N.J.D.A.                                                     Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       174                          address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant N.P.J.D.                                                     Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1778                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant N.Q.                                                         Contingent
          c/o Anthony Perez
                                                                                Unliquidated
          238 Archbishop Flores Street, #802
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       5017                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant P.D.                                                         Contingent
          c/o Anthony Perez
                                                                                Unliquidated
          238 Archbishop Flores Street, #802
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1117                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant P.J.B.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1717                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 27 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 59 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant P.J.M.S.                                                     Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1741                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant P.P.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       2817                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant P.P.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7117                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant P.P.R.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1782                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant P.Q.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       188                          address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 28 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 60 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant P.V.S.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7417                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant P.W.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1755                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant P.W.G.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       6117                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.A.C.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7517                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.A.D.P.                                                     Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1716                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 29 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 61 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.A.J.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7111                         address to be filed under seal, after appropriate motion. Amount
                                                                             reported at $100,000.00 for purpose of these schedules only
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.A.P.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1710                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.A.S.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7109                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.B.                                                         Contingent
          c/o Kevin Fowler
                                                                                Unliquidated
          865 S Marine Corps Dr., #201
          Barrigada, GU 96913                                                   Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       2717                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.B.C.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       6317                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 30 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 62 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.B.R.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1754                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.C.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1517                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.C.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7017                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.C.F.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1723                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.D.S.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1727                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 31 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 63 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.E.J.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7100                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.G.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       4717                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.I.C.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7105                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.J.S.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1799                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.M.C.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1735                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 32 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 64 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.M.S.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1776                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.P.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       6017                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.P.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1775                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.P.L.S.                                                     Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1714                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.Q.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1762                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 33 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 65 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.R.C.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7102                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.R.G.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       6217                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.S.L.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       8418                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.T.Q.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1711                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant R.W.J.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1781                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 34 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 66 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant S.A.F.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1749                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant S.D.E.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1767                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant S.F.T.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7122                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant S.M.T.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1763                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant S.N.J.C.                                                     Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1772                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 35 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 67 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant S.S.                                                         Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       6717                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant S.T.J.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       184                          address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant T.A.D.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1725                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant T.A.J.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1817                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant T.G.                                                         Contingent
          c/o Kevin Fowler
                                                                                Unliquidated
          865 S Marine Corps Dr., #201
          Barrigada, GU 96913                                                   Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7917                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 36 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 68 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant T.G.P.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1836                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant T.H.Q.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       5118                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant T.M.                                                         Contingent
          c/o Kevin Fowler
                                                                                Unliquidated
          865 S Marine Corps Dr., #201
          Barrigada, GU 96913                                                   Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       6917                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant T.P.                                                         Contingent
          c/o Kevin Fowler
                                                                                Unliquidated
          865 S Marine Corps Dr., #201
          Barrigada, GU 96913                                                   Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       8217                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant T.R.S.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1730                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 37 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 69 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant T.T.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1759                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant V.F.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       7101                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant V.P.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1839                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant V.Q.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1795                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant V.T.S.N.                                                     Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1715                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 38 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 70 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant W.E.T.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1780                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant W.G.D.                                                       Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1712                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant W.J.S.                                                       Contingent
          c/o Michael Berman
                                                                                Unliquidated
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       4118                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant W.M.                                                         Contingent
          c/o Anthony Perez
                                                                                Unliquidated
          238 Archbishop Flores Street, #802
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       9018                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes

 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Claimant W.P.                                                         Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number       1731                         address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 39 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 71 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Dulce Nobre de Maria Cathedral                                        Contingent
          207 Archbishop Flores Street
                                                                                Unliquidated
          Hagatna, GU 96910-5102
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Father Duenas Memorial School                                         Contingent
          PO Box FD
                                                                                Unliquidated
          Hagatna, GU 96932
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Immaculate Heart of Mary                                              Contingent
          225 Aragon Street
                                                                                Unliquidated
          Toto, GU 96910
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Nino Perdido y Sagrada Familia                                        Contingent
          PO Box 45
                                                                                Unliquidated
          Hagatna, GU 96932
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Nuestra Senora De La Paz y Buen                                       Contingent
          PO Box EC
                                                                                Unliquidated
          Hagatna, GU 96932
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Nuestra Senora de las Aguas                                           Contingent
          PO Box 163
                                                                                Unliquidated
          Hagatna, GU 96932
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Our Lady of Guadalupe                                                 Contingent
          PO Box 7355
                                                                                Unliquidated
          Agat, GU 96928
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 40 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 72 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name


 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Our Lady of Lourdes                                                   Contingent
          153 Chalan Pale Ramon Lagu
                                                                                Unliquidated
          Unit A
          Yigo, GU 96929                                                        Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Contingent/Contribution
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Our Lady of Mt Carmel School                                          Contingent
          PO Box 7830
                                                                                Unliquidated
          Agat, GU 96928
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Our Lady of Mt. Carmel                                                Contingent
          PO Box 8353
                                                                                Unliquidated
          Agat, GU 96928
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Our Lady of Purification                                              Contingent
          198 Cuesta San Ramon
                                                                                Unliquidated
          Ste B
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Contingent/Contribution
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Our Lady of the Blessed Sacrament                                     Contingent
          136 Chalan Kapuchino
                                                                                Unliquidated
          Hagatna, GU 96910
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Pro Se Claimant 1 L.J.                                                Contingent
          c/o David Lujan, Lujan and Wolff
                                                                                Unliquidated
          238 Archbishop Flores St., #300
          Hagatna, GU 96910                                                     Disputed

          Date(s) debt was incurred                                                           Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
          Last 4 digits of account number                                    address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 41 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 73 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Pro Se Claimant 2, F.A.C.                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred
                                                                                Disputed
          Last 4 digits of account number
                                                                                              Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
                                                                             address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Pro Se Claimant 3, J.P.                                               Contingent
                                                                                Unliquidated
          Date(s) debt was incurred
                                                                                Disputed
          Last 4 digits of account number
                                                                                              Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
                                                                             address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Pro Se Claimant 4, H.B.                                               Contingent
                                                                                Unliquidated
          Date(s) debt was incurred
                                                                                Disputed
          Last 4 digits of account number
                                                                                              Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
                                                                             address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Pro Se Claimant 5, J.Q.                                               Contingent
                                                                                Unliquidated
          Date(s) debt was incurred
                                                                                Disputed
          Last 4 digits of account number
                                                                                              Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
                                                                             address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Pro Se Claimant 6, M.D.Q.                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred
                                                                                Disputed
          Last 4 digits of account number
                                                                                              Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
                                                                             address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 42 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 74 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Pro Se Claimant 7, J.P.                                               Contingent
                                                                                Unliquidated
          Date(s) debt was incurred
                                                                                Disputed
          Last 4 digits of account number
                                                                                              Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
                                                                             address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Pro Se Claimant 8, L.A.                                               Contingent
                                                                                Unliquidated
          Date(s) debt was incurred
                                                                                Disputed
          Last 4 digits of account number
                                                                                              Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
                                                                             address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Pro Se Claimant 9, D.C.                                               Contingent
                                                                                Unliquidated
          Date(s) debt was incurred
                                                                                Disputed
          Last 4 digits of account number
                                                                                              Abuse Claim against Debtor. Claimant's name and
                                                                             Basis for the claim:
                                                                             address to be filed under seal. Amount reported at $100,000.00 for
                                                                             purpose of schedules.
                                                                             Is the claim subject to offset?     No       Yes

 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Saint Anthony Catholic School                                         Contingent
          529 Chalan San Antonio
                                                                                Unliquidated
          Tamuning, GU 96913
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Saint Francis Catholic School                                         Contingent
          PO Box 22199
                                                                                Unliquidated
          Yona, GU 96921
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Saint Jude Thaddeus                                                   Contingent
          122 Bien Avenida Avenue
                                                                                Unliquidated
          Sinajana, GU 96910
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 43 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 75 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          San Dimas and                                                         Contingent
          Our Lady of the Rosary
                                                                                Unliquidated
          PO Box 6099
          Merizo, GU 96916                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Contingent/Contribution
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          San Dionisio                                                          Contingent
          PO Box 6099
                                                                                Unliquidated
          Merizo, GU 96916
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          San Francisco de Asis                                                 Contingent
          1404 N Canton Tasi
                                                                                Unliquidated
          Yona, GU 96915
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          San Isidro                                                            Contingent
          HC 1 Box 17083
                                                                                Unliquidated
          Inarajan, GU 96915
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          San Juan Bautista                                                     Contingent
          PO Box 49
                                                                                Unliquidated
          Hagatna, GU 96932
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          San Miguel                                                            Contingent
          138 San Miguel Street
                                                                                Unliquidated
          Talofofo, GU 96915
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          San Vincente Catholic School                                          Contingent
          196 Bejong Street
                                                                                Unliquidated
          Barrigada, GU 96913
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 44 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 76 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name


 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Santa Barbara                                                         Contingent
          330 Iglesia Circle
                                                                                Unliquidated
          Dededo, GU 96929
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Santa Barbara Catholic School                                         Contingent
          274 West Santa Barbara Avenue
                                                                                Unliquidated
          Suite A
          Dededo, GU 96929                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Contingent/Contribution
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Santa Bernadita Church                                                Contingent
          PO Box 11496
                                                                                Unliquidated
          Yigo, GU 96929
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Santa Teresita                                                        Contingent
          192 Vietnam Veterans Hwy
                                                                                Unliquidated
          Mangilao, GU 96913
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          St. Andrew Kim                                                        Contingent
          PO Box 1555
                                                                                Unliquidated
          Hagatna, GU 96932
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes

 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          St. Anthony and St. Victor                                            Contingent
          PO Box 7707
                                                                                Unliquidated
          Tamuning, GU 96931
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 45 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 77 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                                   Case number (if known)
              Name

 3.233     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                Unknown
           St. Joseph                                                           Contingent
           PO Box 170022
                                                                                Unliquidated
           Inarajan, GU 96917
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                   Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?       No     Yes

 3.234     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                Unknown
           St. Vincente Ferrer and San Roke                                     Contingent
           229 San Roque Drive
                                                                                Unliquidated
           Barrigada, GU 96913
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                   Basis for the claim:    Contingent/Contribution
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                   26,873,045.38

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      26,873,045.38




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 46 of 46
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 78 of 143
 Fill in this information to identify the case:

                     Archbishop of Agana, a Corporation Sole, Most Rev. Michael Jude Byrnes,
 Debtor name         Coadjutor Archbishop of Agana

 United States Bankruptcy Court for the:            DISTRICT OF GUAM

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Financial platform
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      CathoNet LLC
             List the contract number of any                                          14 Hampshire Drive
                   government contract                                                Hudson, NH 03051


 2.2.        State what the contract or                   Mobile and internet
             lease is for and the nature of               service
             the debtor's interest

                  State the term remaining
                                                                                      Docomo Pacific
             List the contract number of any                                          890 S Marine Corps Drive
                   government contract                                                Tamuning, GU 96910


 2.3.        State what the contract or                   Crisis Pregnancy
             lease is for and the nature of               Center building lease
             the debtor's interest

                  State the term remaining                7 months
                                                                                      Guam Capital Investment Corp. Bldg.
             List the contract number of any                                          414 W. Soledad Ave., Suite 500
                   government contract                                                Hagatna, GU 96910


 2.4.        State what the contract or                   Ground lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                11 months
                                                                                      Guam Reef Hotel, Inc.
             List the contract number of any                                          1317 Pale San Vitores Road
                   government contract                                                Barrigada, GU 96913




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 79 of 143
          Archbishop of Agana, a Corporation Sole, Most Rev.
          Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor 1 Agana                                                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.5.        State what the contract or                   Telephone equipment
             lease is for and the nature of               lease
             the debtor's interest

                  State the term remaining                month to month
                                                                                      Guam Telephone Authority
             List the contract number of any                                          624 N. Marine Corps Drive
                   government contract                                                Barrigada, GU 96913


 2.6.        State what the contract or                   Lease on Thrift Store
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                4 months
                                                                                      Leonilo Alger
             List the contract number of any                                          231 Hesler Place, Suite 101
                   government contract                                                Hagatna, GU 96910


 2.7.        State what the contract or                   Solar panel lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                month to month
                                                                                      Pacific Solar and Photovoltaics
             List the contract number of any                                          PO Box 6754
                   government contract                                                Tamuning, GU 96931


 2.8.        State what the contract or                   Fixed asset platform
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                one time pay, ongoing
                                                          set up                      Risk Partner Tools and Mngmt Risk
             List the contract number of any                                          5100 E Skelly Drive, Suite 9000
                   government contract                                                Tulsa, OK 74135


 2.9.        State what the contract or                   Security alarm
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Securitech
             List the contract number of any                                          PO Box 7779
                   government contract                                                Tamuning, GU 96931


 2.10.       State what the contract or                   Property lease
             lease is for and the nature of
             the debtor's interest                                                    Takecare Insurance Co.
                                                                                      PO Box 6578
                  State the term remaining                                            Tamuning, GU 96931
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 80 of 143
          Archbishop of Agana, a Corporation Sole, Most Rev.
          Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor 1 Agana                                                                              Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease


             List the contract number of any
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 81 of 143
 Fill in this information to identify the case:

                     Archbishop of Agana, a Corporation Sole, Most Rev. Michael Jude Byrnes,
 Debtor name         Coadjutor Archbishop of Agana

 United States Bankruptcy Court for the:            DISTRICT OF GUAM

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Adrian Cristobal                                                                    Claimant L.J.C.                    D
                                               Co-defendant in lawsuits                                                             E/F       3.107
                                                                                                                                    G




    2.2      Agana Cathedral                   196 Cuesta San Ramon, Ste B                       Bank of Guam                       D   2.1
                                               Hagatna, GU 96910                                                                    E/F
                                                                                                                                    G




    2.3      Andrew                                                                              Claimant C.C.                      D
             Mannetta                          Co-defendant in lawsuit                                                              E/F       3.37
                                                                                                                                    G




    2.4      Anthony Sablan                    c/o Jacqueline T. Terlaje                         Claimant R.T.Q.                    D
             Apuron                            284 W. Chalan Santo Papa                                                             E/F       3.169
                                               Hagatna, GU 96910
                                                                                                                                    G
                                               Co-defendant in lawsuits




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 82 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                        Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      Bishop                            281 Calle Angel Flores                           Claimant T.R.S.             D
             Baumgartner                       Sinajana, GU 96910                                                           E/F       3.185
             Memorial School                   Co-defendant in lawsuits
                                                                                                                            G




    2.6      Bishop                            281 Calle Angel Flores St.                       Bank of Guam                D   2.1
             Baumgartner                       Hagatna, GU 96910                                                            E/F
             Memorial School
                                                                                                                            G




    2.7      Boy Scouts of                     PO Box 152079                                    Claimant R.A.S.             D
             America                           Irving, TX 75015-2079                                                        E/F       3.148
                                               Co-defendant in lawsuits
                                                                                                                            G




    2.8      Boy Scouts of                     280 N Marine Corps Dr.                           Claimant A.F.               D
             America Aloha                     Tamuning, GU 96931                                                           E/F       3.11
             Council                           Co-defendant in lawsuits
                                                                                                                            G




    2.9      Brother Gregory                                                                    Claimant D.D.               D
             Seubert                           Co-defendant in lawsuit                                                      E/F       3.43
                                                                                                                            G




    2.10     Brother Vernon                                                                     Claimant E.M.               D
             T. Kamiaz                         Co-defendant in lawsuit                                                      E/F       3.49
                                                                                                                            G




    2.11     Capuchin                          Province of St. Mary                             Claimant J.C.               D
             Franciscans                       30 Gedney Park Drive                                                         E/F       3.78
                                               White Plains, NY 10605
                                                                                                                            G
                                               Co-defendant in lawsuits




Official Form 206H                                                          Schedule H: Your Codebtors                                Page 2 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 83 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                      Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.12     Capuchin                          Star of the Sea                                Claimant F.C.                 D
             Franciscans                       30 Gedney Park Drive                                                         E/F       3.59
             Custody of                        White Plains, NY 10605
                                                                                                                            G
                                               Co-defendant in lawsuits




    2.13     Carmel of the                     PO Box 315225                                  Claimant V.T.S.N.             D
             Immaculate                        Tamuning, GU 96931                                                           E/F       3.190
             Conception                        Co-defendant in lawsuits
                                                                                                                            G




    2.14     Catholic                                                                         First Hawaiian Bank           D   2.5
             Cemeteries of                                                                                                  E/F
             Guam
                                                                                                                            G




    2.15     Catholic Social                   234 U.S. Army Juan C. Fejeran St.              Bank of Guam                  D   2.1
             Services                          Barrigada, GU 96913                                                          E/F
                                                                                                                            G




    2.16     Congregation of                   PO BOX 1064                                    Claimant R.R.C.               D
             Holy Cross                        Notre Dame, IN 46556                                                         E/F       3.166
                                               Co-defendant in lawsuits
                                                                                                                            G




    2.17     Dededo Parish                     330 Iglesia Circle                             Bank of Guam                  D   2.1
                                               Dededo, GU 96929                                                             E/F
                                                                                                                            G




    2.18     Father Duenas                     119 Dueñas Lane Chalan                         Claimant D.M.                 D
             Memorial School                   Pago, GU 96910                                                               E/F       3.45
                                               Co-defendant in lawsuit
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                                  Page 3 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 84 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                      Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.19     Father Duenas                     PO Box FD                                      Bank of Guam                  D   2.1
             Memorial School                   Hagatna, GU 96932                                                            E/F
                                                                                                                            G




    2.20     Iain A.                           221 Sansome Street, # 3                        Bank of Guam                  D   2.1
             Macdonald                         San Francisco, CA 94104                                                      E/F
                                                                                                                            G




    2.21     Joe R. San                                                                       Claimant B.T.                 D
             Agustin                           Co-defendant in lawsuit                                                      E/F       3.33
                                                                                                                            G




    2.22     Louis Brouillard                  c/o Meier, Kennedy and Quinn                   Claimant A.F.                 D
                                               445 Minnesota Street, #2200                                                  E/F       3.11
                                               Saint Paul, MN 55101
                                                                                                                            G
                                               Co-defendant in lawsuits




    2.23     Marist Brothers                   70-20 Juno Street                              Claimant D.D.                 D
             of the Schools                    Forest Hills, NY 11375                                                       E/F       3.43
                                               Co-defendant in lawsuit
                                                                                                                            G




    2.24     Merizo Parish                     PO Box 6099                                    Bank of Guam                  D   2.1
                                               Merizo, GU 96916                                                             E/F
                                                                                                                            G




    2.25     Order of                          PO Box 315225                                  Claimant M.C.                 D
             Decalced                          Tamuning, GU 96931                                                           E/F       3.113
             Carmelites                        Co-defendant in lawsuits
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                                  Page 4 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 85 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                     Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.26     Ordot Parish                      PO Box 49                                     Bank of Guam                   D   2.1
                                               Hagatna, GU 96932                                                            E/F
                                                                                                                            G




    2.27     Ray Caluag                                                                      Claimant B.W.J.                D
                                               Co-defendant in lawsuit                                                      E/F       3.35
                                                                                                                            G




    2.28     Raymond                                                                         Claimant A.Q.                  D
             Cepeda                            Co-defendant in lawsuit                                                      E/F       3.21
                                                                                                                            G




    2.29     Saint Anthony                     529 Chalan San Antonio                        Claimant B.W.J.                D
             Catholic School                   Tamuning, GU 96913                                                           E/F       3.35
                                               Co-defendant in lawsuit
                                                                                                                            G




    2.30     Saint Anthony                     529 Chalan San Antonio                        Bank of Hawaii                 D   2.3
             Catholic School                   Tamuning, GU 96913                                                           E/F
                                                                                                                            G




    2.31     Saint Francis                     PO Box 22199                                  Bank of Guam                   D   2.1
             Catholic School                   Barrigada, GU 96921                                                          E/F
                                                                                                                            G




    2.32     San Vincente                      Barrigada, GU 96913                           Claimant R.M.S.                D
             Catholic School                   Co-defendant in lawsuit                                                      E/F       3.161
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 5 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 86 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                      Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.33     Santa Barbara                     Ste A, 274 West Santa Barbara Ave.             Claimant J.L.K.               D
             Catholic School                   Dededo, GU 96929                                                             E/F       3.90
                                               Co-defendant in lawsuits
                                                                                                                            G




    2.34     Santa Barbara                     274 West Santa Barbara Avenue                  Bank of Guam                  D   2.1
             Catholic School                   Suite A                                                                      E/F
                                               Yigo, GU 96929
                                                                                                                            G




    2.35     Santa Bernadita                   PO Box 11496                                   Bank of Guam                  D   2.1
             Chapel                            Yigo, GU 96929                                                               E/F
                                                                                                                            G




    2.36     School Sisters of                 Greensfelder, Bernard Huger                    Claimant R.M.S.               D
             Norte Dame                        10 S. Broadway, Ste. 2000                                                    E/F       3.161
                                               Saint Louis, MO 63102
                                                                                                                            G
                                               Co-defendant in lawsuits




    2.37     Sisters of Mercy                  101 Mercy Drive                                Claimant J.L.K.               D
             of NC on Guam                     Belmont, NC 28012                                                            E/F       3.90
                                               Co-defendant in lawsuits
                                                                                                                            G




    2.38     Sisters of Mercy                  100 McAuley Circle                             Claimant F.A.M.               D
             of North Carolina                 Belmont, NC 28012                                                            E/F       3.58
                                               Co-defendant in lawsuits
                                                                                                                            G




    2.39     Sisters of Mercy                  101 Mercy Drive                                Claimant F.A.M.               D
             of the Americas                   Belmont, NC 28012                                                            E/F       3.58
                                               Co-defendant in lawsuits
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                                  Page 6 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 87 of 143
              Archbishop of Agana, a Corporation Sole, Most Rev.
              Michael Jude Byrnes, Coadjutor Archbishop of
 Debtor       Agana                                                                      Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.40     St. Thomas                        131 Judge Sablan St, Chalan Pago               First Hawaiian Bank           D   2.4
             Acquinas                          Ordot, GU 96910                                                              E/F
             Catholic HS
                                                                                                                            G




    2.41     Tomas A.                                                                         Claimant B.C.                 D
             Camacho                           Co-defendant in lawsuit                                                      E/F       3.28
                                                                                                                            G




    2.42     Vernon T.                                                                        Claimant C.J.I.               D
             Kamiaz                            Co-defendant in lawsuits                                                     E/F       3.38
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                                  Page 7 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 88 of 143
 Fill in this information to identify the case:

                     Archbishop of Agana, a Corporation Sole, Most Rev. Michael Jude Byrnes,
 Debtor name         Coadjutor Archbishop of Agana

 United States Bankruptcy Court for the:            DISTRICT OF GUAM

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For year before that:                                                                       Operating a business                             $4,126,794.24
       From 7/01/2017 to 6/30/2018                                                                          Non Profit Religious
                                                                                                   Other    Organization


       For the fiscal year:                                                                        Operating a business                             $1,700,838.16
       From 7/01/2016 to 6/30/2017                                                                          Non Profit Religious
                                                                                                   Other    Organization

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       For year before that:
       From 7/01/2017 to 6/30/2018                                                             Investment Income                                        $10,366.41


       For the fiscal year:
       From 7/01/2016 to 6/30/2017                                                             Investment Income                                        $40,353.78


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 89 of 143
 Debtor       Archbishop of Agana, a Corporation Sole, Most Rev.                                        Case number (if known)
              Michael Jude Byrnes, Coadjutor Archbishop of Agana

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Various Vendors                                             See Exhibit 6                   $938,743.03                Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other See Exhibit 6



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Archbishop Michael Brynes                                   2018                             $45,202.30           Annual Salary
               c/o Archbishop of Agana
               Hagatna, GU 96910

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    M.C. v. Roman Catholic                            Civil                      Superior Court of Guam                         Pending
               Archbishop of Agana, et al.                                                  120 West O'Brien Drive                         On appeal
               CV 0207-17                                                                   Hagatna, GU 96910
                                                                                                                                           Concluded

       7.2.    A.R.C.M. v. Roman Catholic                        Civil                      Superior Court of Guam                         Pending
               Archbishop of Agana, et al.                                                  120 West O'Brien Drive                         On appeal
               CV 0208-17                                                                   Hagatna, GU 96910
                                                                                                                                           Concluded




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 90 of 143
 Debtor       Archbishop of Agana, a Corporation Sole, Most Rev.                                        Case number (if known)
              Michael Jude Byrnes, Coadjutor Archbishop of Agana

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.3.    P.D. v. Roman Catholic                            Civil                     Superior Court of Guam                   Pending
               Archbishop of Agana, et al.                                                 120 West O'Brien Drive                   On appeal
               CV 0311-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.4.    M.B. v. Roman Catholic                            Civil                     Superior Court of Guam                   Pending
               Archbishop of Agana, et al.                                                 120 West O'Brien Drive                   On appeal
               CV0328-17                                                                   Hagatna, GU 96910
                                                                                                                                    Concluded

       7.5.    G.G. v. Roman Catholic                            Civil                     Superior Court of Guam                   Pending
               Archbishop of Agana, et al.                                                 120 West O'Brien Drive                   On appeal
               CV 0329-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.6.    D.C. v. Roman Catholic                            Civil                     Superior Court of Guam                   Pending
               Archbishop of Agana, et al.                                                 120 West O'Brien Drive                   On appeal
               CV 0333-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.7.    N.Q. v. Roman Catholic                            Civil                     Superior Court of Guam                   Pending
               Archbishop of Agana, et al.                                                 120 West O'Brien Drive                   On appeal
               CV 0450-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.8.    F.A.M. v. Roman Catholic                          Civil                     Superior Court of Guam                   Pending
               Archbishop of Agana, et al.                                                 120 West O'Brien Drive                   On appeal
               CV 670-17                                                                   Hagatna, GU 96910
                                                                                                                                    Concluded

       7.9.    E.M. v. Roman Catholic                            Civil                     Superior Court of Guam                   Pending
               Archbishop of Agana, et al.                                                 120 West O'Brien Drive                   On appeal
               CV 0795-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.10 G.E.J. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1050-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.11 W.M. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               fCV 1190-18                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.12 D.M. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0779-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.13 G.C. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0016-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.14 M.W.M. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0017-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.15 A.E.P. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0018-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 91 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.16 A.M. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0031-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.17 A.B.L. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0188-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.18 J.G. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0274-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.19 J.C.M. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0424-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.20 E.T. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0428-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.21 J.S. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0435-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.22 C.R. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0458-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.23 T.H.Q. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0651-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.24 W.J.S. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0741-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.25 M.L.M. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0742-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.26 R.C. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0870-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.27 J.W. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0883-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.28 D.G. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0920-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 92 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.29 J.F.M.B. v. Roman Catholic                           Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0945-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.30 R.P. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0960-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.31 P.W.G. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0961-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.32 R.R.G. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0962-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.33 R.B.C. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0963-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.34 P.V.S. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0974-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.35 R.A.C. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0975-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.36 F.S.L. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0980-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.37 J.A.B.D. v. Roman Catholic                           Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0997-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.38 R.C. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1015-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.39 L.P. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1016-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.40 F.P. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1017-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.41 M.M. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1018-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 93 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.42 P.P. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1028-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.43 R.G. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1047-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.44 F.M. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1058-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.45 G.E. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1064-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.46 S.H.L. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1068-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.47 S.S. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1067-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.48 A.P.I. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1174-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.49 J.M. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1301-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.50 M.F.T. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1307-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.51 L.C.P. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0978-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.52 A.F. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0199-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.53 J.C. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0291-17                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.54 M.M. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 292-17                                                                   Hagatna, GU 96910
                                                                                                                                    Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 94 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.55 R.B. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 327-17                                                                   Hagatna, GU 96910
                                                                                                                                    Concluded

       7.56 J.M. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 344-17                                                                   Hagatna, GU 96910
                                                                                                                                    Concluded

       7.57 John Doe v. Roman Catholic                           Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 349-18                                                                   Hagatna, GU 96910
                                                                                                                                    Concluded

       7.58 T.G. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 379-17                                                                   Hagatna, GU 96910
                                                                                                                                    Concluded

       7.59 M.S. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 390-17                                                                   Hagatna, GU 96910
                                                                                                                                    Concluded

       7.60 D.R. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 480-18                                                                   Hagatna, GU 96910
                                                                                                                                    Concluded

       7.61 A.Q. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 667-17                                                                   Hagatna, GU 96910
                                                                                                                                    Concluded

       7.62 B.C. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 668-17                                                                   Hagatna, GU 96910
                                                                                                                                    Concluded

       7.63 T.M. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 669-17                                                                   Hagatna, GU 96910
                                                                                                                                    Concluded

       7.64 T.P. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 882-17                                                                   Hagatna, GU 96910
                                                                                                                                    Concluded

       7.65 L.B.T. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00003                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.66 N.J.D.A. v. Roman Catholic                           Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00004                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.67 J.A.B. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00005                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 95 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.68 Bruce A. Diaz v. Roman                               Civil                     District Court of Guam                   Pending
       .    Catholic Archbishop of                                                         520 W Soledad Avenue                     On appeal
               Agana, et al.                                                               Hagatna, GU 96910
                                                                                                                                    Concluded
               CV 17-00006

       7.69 A.J.V. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00008                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.70 R.A.P. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00010                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.71 R.T.Q. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00011                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.72 W.G.D. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00012                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.73 M.J.Q.C. v. Roman Catholic                           Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00013                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.74 R.P.L.S. v. Roman Catholic                           Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00014                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.75 V.T.S.N. v. Roman Catholic                           Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00015                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.76 R.A.D.P. v. Roman Catholic                           Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00016                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.77 P.J.B. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00017                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.78 E.R.C. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00018                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.79 F.T.M. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00019                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.80 M.D. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00020                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 96 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.81 A.L. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00021                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.82 A.T.B. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00022                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.83 R.C.F. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00023                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.84 J.T.B. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00024                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.85 B.T.M. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00025                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.86 M.W.P. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00026                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.87 R.D.S. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00027                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.88 T.A.D. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00028                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.89 T.R.S. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00030                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.90 W.P. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00031                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.91 J.A.M. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00032                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.92 J.L.K. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00033                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.93 J.A.B.P. v. Roman Catholic                           Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00034                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 97 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.94 R.M.C. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00035                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.95 M.A. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00036                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.96 J.I. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00037                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.97 J.C.T. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00038                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.98 Donald Vincent San Agustin                           Civil                     District Court of Guam                   Pending
       .    v. Roman Catholic                                                              520 W Soledad Avenue                     On appeal
               Archbishop of Agana, et al.                                                 Hagatna, GU 96910
                                                                                                                                    Concluded
               CV 17-00039

       7.99 B.T. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       .    Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00040                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.10 P.J.M.S. v. Roman Catholic                           Civil                     District Court of Guam                   Pending
       0.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00041                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.10 J.D. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       1.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00042                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.10 M.C.S. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       2.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00045                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.10 T.A.C., Sr. v. Roman Catholic                        Civil                     District Court of Guam                   Pending
       3.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00046                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.10 M.W. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       4.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00047                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.10 C.P. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       5.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00048                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.10 S.A.F. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       6.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00049                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 98 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.10 B.C. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       7.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00050                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.10 H.J.C. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       8.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00051                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.10 J.Q. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       9.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00052                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.11 C.C. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       0.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00053                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.11 R.B.R. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       1.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00054                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.11 P.W. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       2.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00055                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.11 B.W.J. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       3.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00056                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.11 B.J. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       4.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00057                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.11 F.C. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       5.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00058                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.11 T.T. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       6.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00059                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.11 G.J. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       7.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00060                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.11 A.N.D. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       8.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00061                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.11 R.Q. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       9.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00062                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                   Case 19-00010 Document 1 Filed 01/16/19 Page 99 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.12 S.M.T. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       0.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00063                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.12 E.T. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       1.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00064                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.12 A.J.R. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       2.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00065                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.12 E.V. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       3.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00066                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.12 S.D.E. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       4.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00067                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.12 J.A. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       5.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00070                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.12 S.N.J.C. v. Roman Catholic                           Civil                     District Court of Guam                   Pending
       6.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00072                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.12 R.P. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       7.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00075                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.12 R.M.S. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       8.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00076                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.12 M.M. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       9.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00077                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.13 N.P.J.D. v. Roman Catholic                           Civil                     District Court of Guam                   Pending
       0.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00078                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.13 B.B.J. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       1.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00079                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.13 W.E.T. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       2.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00080                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                  Case 19-00010 Document 1 Filed 01/16/19 Page 100 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.13 R.W.J. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       3.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00081                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.13 P.P.R. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       4.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00082                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.13 A.W.C. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       5.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00085                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.13 A.M. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       6.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00087                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.13 D.M. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       7.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00088                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.13 J.E.L. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       8.   Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 0812-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.13 MCA v. Roman Catholic                                Civil                     Superior Court of Guam                   Pending
       9.   Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1099-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.14 EFG v. Roman Catholic                                Civil                     Superior Court of Guam                   Pending
       0.   Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1102-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.14 D.D. v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       1.   Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1107-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.14 Andy v. Roman Catholic                               Civil                     Superior Court of Guam                   Pending
       2.   Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1153-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.14 J.Q.G. v. Roman Catholic                             Civil                     Superior Court of Guam                   Pending
       3.   Archbishop of Agana, et al.                                                    120 West O'Brien Drive                   On appeal
               CV 1191-18                                                                  Hagatna, GU 96910
                                                                                                                                    Concluded

       7.14 K.Q. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       4.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00089                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.14 A.C.J. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       5.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00092                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                  Case 19-00010 Document 1 Filed 01/16/19 Page 101 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.14 V.Q. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       6.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00095                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.14 G.M.Q. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       7.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00098                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.14 R.J.S. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       8.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00099                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.14 R.E.J. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       9.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00010                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.15 V.F. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       0.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00101                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.15 R.R.C. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       1.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00102                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.15 C.J.I. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       2.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00104                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.15 C.J.I. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       3.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00104                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.15 R.I.C. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       4.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00105                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.15 M.I.Q. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       5.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00106                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.15 M.S.B. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       6.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00107                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.15 R.A.S. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       7.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00109                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.15 R.A.J. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       8.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00111                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                  Case 19-00010 Document 1 Filed 01/16/19 Page 102 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.15 J.C.M.P. v. Roman Catholic                           Civil                     District Court of Guam                   Pending
       9.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00114                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.16 H.A.W. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       0.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00115                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.16 A.J.B.W. v. Roman Catholic                           Civil                     District Court of Guam                   Pending
       1.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00116                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.16 P.P. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       2.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00117                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.16 C.M.V. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       3.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00118                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.16 J.T. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       4.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00120                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.16 M.P. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       5.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00121                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.16 S.F.T. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       6.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00122                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.16 M.S.M. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       7.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00123                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.16 J.C. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       8.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-000124                                                                Hagatna, GU 96910
                                                                                                                                    Concluded

       7.16 B.F. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       9.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00125                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.17 L.J.G. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       0.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00126                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.17 B.G. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       1.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00129                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                  Case 19-00010 Document 1 Filed 01/16/19 Page 103 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.17 J.M.Q. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       2.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 17-00130                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.17 G.M. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       3.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 18-00001                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.17 Mark Mafnas Apuron v.                                Civil                     District Court of Guam                   Pending
       4.   Roman Catholic Archbishop                                                      520 W Soledad Avenue                     On appeal
               of Agana, et al.                                                            Hagatna, GU 96910
                                                                                                                                    Concluded
               CV 18-00003

       7.17 S.T.J. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       5.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 18-00004                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.17 J.M.R. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       6.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 18-00007                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.17 P.Q. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       7.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 18-00008                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.17 K.B. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       8.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 18-00009                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.17 L.J.C. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       9.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 18-00013                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.18 C.A. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       0.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 18-00014                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.18 T.A.J. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       1.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 18-00017                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.18 F.S. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       2.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 18-00018                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.18 J.C.C. v. Roman Catholic                             Civil                     District Court of Guam                   Pending
       3.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 18-00020                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

       7.18 A.A. v. Roman Catholic                               Civil                     District Court of Guam                   Pending
       4.   Archbishop of Agana, et al.                                                    520 W Soledad Avenue                     On appeal
               CV 18-00021                                                                 Hagatna, GU 96910
                                                                                                                                    Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                  Case 19-00010 Document 1 Filed 01/16/19 Page 104 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                             Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana

               Case title                                        Nature of case               Court or agency's name and             Status of case
               Case number                                                                    address
       7.18 J.E. v. Roman Catholic                               Civil                        District Court of Guam                      Pending
       5.   Archbishop of Agana, et al.                                                       520 W Soledad Avenue                        On appeal
               CV 18-00022                                                                    Hagatna, GU 96910
                                                                                                                                          Concluded

       7.18 J.V.C. v. Roman Catholic                             Civil                        District Court of Guam                      Pending
       6.   Archbishop of Agana, et al.                                                       520 W Soledad Avenue                        On appeal
               CV 18-00026                                                                    Hagatna, GU 96910
                                                                                                                                          Concluded

       7.18 A.J.A. v. Roman Catholic                             Civil                        District Court of Guam                      Pending
       7.   Archbishop of Agana, et al.                                                       520 W Soledad Avenue                        On appeal
               CV 18-00027                                                                    Hagatna, GU 96910
                                                                                                                                          Concluded

       7.18 T.G.P. v. Roman Catholic                             Civil                        District Court of Guam                      Pending
       8.   Archbishop of Agana, et al.                                                       520 W Soledad Avenue                        On appeal
               CV 18-00036                                                                    Hagatna, GU 96910
                                                                                                                                          Concluded

       7.18 V.P. v. Roman Catholic                               Civil                        District Court of Guam                      Pending
       9.   Archbishop of Agana, et al.                                                       520 W Soledad Avenue                        On appeal
               CV 18-00039                                                                    Hagatna, GU 96910
                                                                                                                                          Concluded

       7.19 M.M.A. v. Holy See, et al.                           Civil                        Superior Court of Guam                      Pending
       0.   CV0051-19                                                                         120 West O'Brien Drive                      On appeal
                                                                                              Hagatna, GU 96910
                                                                                                                                          Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                  Case 19-00010 Document 1 Filed 01/16/19 Page 105 of 143
 Debtor        Archbishop of Agana, a Corporation Sole, Most Rev.                                        Case number (if known)
               Michael Jude Byrnes, Coadjutor Archbishop of Agana

    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.                                                                                                                   10/16/18 -
                Bruce A. Anderson                                                                                              $50,000.00
                Elsaesser Anderson, Chtd.                                                                                      01/09/19 -
                320 East Neider Avenue, Suite                                                                                  $75,000.00
                102                                                                                                            01/14/19 -
                Coeur D Alene, ID 83815                                                                                        $45,000.00         $170,000.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange             was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                  Case 19-00010 Document 1 Filed 01/16/19 Page 106 of 143
 Debtor        Archbishop of Agana, a Corporation Sole, Most Rev.                                       Case number (if known)
               Michael Jude Byrnes, Coadjutor Archbishop of Agana

                 Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Various Accounts - See                          XXXX-                       Checking                 See Exhibit 7                          $0.00
                 Exhibit 7                                                                   Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 19
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                  Case 19-00010 Document 1 Filed 01/16/19 Page 107 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana


       Owner's name and address                                      Location of the property             Describe the property                           Value
       Various Vehicles                                              See Exhibit 8                        Vehicles used by the                   $297,820.10
                                                                                                          Parishes, held in trust, see
                                                                                                          Exhibit 9

       Owner's name and address                                      Location of the property             Describe the property                           Value
       Various Real Property                                         See Exhibit 9                        Property Held in Trust for          $57,264,000.0
                                                                                                          Parishes and Schools. See                       0
                                                                                                          Exhibit 9

       Owner's name and address                                      Location of the property             Describe the property                           Value
       Various Bank Accounts                                                                              Bank accounts titled to             $5,128,917.57
       See Exhibit 10                                                                                     Debtor held in trust for
                                                                                                          Parishes and schools


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                  Case 19-00010 Document 1 Filed 01/16/19 Page 108 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Almira Rosie Balagtas                                                                                                      1/9/18 - Present
                    c/o Archdiocese of Agana
                    196 Cuesta San Ramon, Ste B
                    Hagatna, GU 96910
       26a.2.       Kelsey Gene Fermo                                                                                                          7/11/18 - Present
                    c/o Archdiocese of Agana
                    196 Cuesta San Ramon, Ste B
                    Hagatna, GU 96910
       26a.3.       Richel Mejares                                                                                                             1/27/17 - 11/29/18
                    c/o Archbishop of Agana
                    196 Cuesta San Ramon, Ste B
                    Hagatna, GU 96910
       26a.4.       Keisha Madel Santos                                                                                                        2/19/18 - Present
                    c/o Archbishop of Agana
                    196 Cuesta San Ramon, Ste B
                    Hagatna, GU 96910
       26a.5.       Feliza Tanag                                                                                                               1/9/98 - Present
                    c/o Archbishop of Agana
                    196 Cuesta San Ramon, Ste B
                    Hagatna, GU 96910
       26a.6.       Josephine Villanueva                                                                                                       12/19/16 - Present
                    c/o Archbishop of Agana
                    196 Cuesta San Ramon, Ste B
                    Hagatna, GU 96910
       26a.7.       Carleen Delgado                                                                                                            5/31/17 - Present
                    c/o Archbishop of Agana
                    196 Cuesta San Ramon, Ste B
                    Hagatna, GU 96910
       26a.8.       Eillen Joy Adriano                                                                                                         11/3/17 - 5/7/18
                    c/o Archbishop of Agana
                    196 Cuesta San Ramon, Ste B
                    Hagatna, GU 96910
       26a.9.       Joni Aguon                                                                                                                 1/6/17 - 1/12/18
                    c/o Archbishop of Agana
                    196 Cuesta San Ramon, Ste B
                    Hagatna, GU 96910
       26a.10.      Elisha Mae Escalera                                                                                                        2/23/17 - 5/15/17
                    c/o Archbishop of Agana
                    196 Cuesta San Ramon, Ste B
                    Hagatna, GU 96910
       26a.11.      Teresa A. Figueroa                                                                                                         8/11/03 - 5/23/17
                    c/o Archbishop of Agana
                    196 Cuesta San Ramon, Ste B
                    Hagatna, GU 96910

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                                  Case 19-00010 Document 1 Filed 01/16/19 Page 109 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.12.      Toni Gumataotao                                                                                                      5/23/00 - 3/3/17
                    c/o Archbishop of Agana
                    196 Cuesta San Ramon, Ste B
                    Hagatna, GU 96910
       26a.13.      Zen Shuging                                                                                                          12/19/18 - Present
                    c/o Archbishop of Agana
                    196 Cuesta San Ramon, Ste B
                    Hagatna, GU 96910

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                  Case 19-00010 Document 1 Filed 01/16/19 Page 110 of 143
 Debtor      Archbishop of Agana, a Corporation Sole, Most Rev.                                         Case number (if known)
             Michael Jude Byrnes, Coadjutor Archbishop of Agana



            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 16, 2019

 /s/ Rev. Archbishop Michael Jude Byrnes,                               Rev. Archbishop Michael Jude Byrnes,
 S.T.D.                                                                 S.T.D.
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Archbishop of Agana

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                  Case 19-00010 Document 1 Filed 01/16/19 Page 111 of 143
Case 19-00010 Document 1 Filed 01/16/19 Page 112 of 143
ARCHDIOCESE OF AGANA
Stock Certificates Liquidation Listing                               EXHIBIT 7



                                                         No. of          Total FMV                                                                           Total Adjusted
   Institution                Shareholder Name                                              TOTAL                          REMARKS
                                                         Shares          01/11/17                                                                              Proceeds
Bank of Guam      Archdiocese of Agana                       8,160 $        89,352.00
Bank of Guam      Archdiocese of Agana                      16,032 $       175,550.40
Bank of Guam      Archdiocese of Agana                       8,160 $        89,352.00
Bank of Guam      Archdiocese of Agana                      16,032 $       175,550.40
                                                          48,384     $ 529,804.80       $     529,804.80 Sold on March 15, 2017 @ $483,840               $         483,840.00


                                                                         Total FMV
                                                                         01/19/17
                  Archbishop of Agana Corporation Sole
Cars.com Inc.     Anthony Sablan Apuron OFM CAP DD           7,563
                               Incumbent                             $      72,604.80
                  Archbishop of Agana Corporation Sole
                  Anthony Sablan Apuron OFM CAP DD                                                           Spin off Sale completed on 05/15/2018
                                                                                                            (Total Net Proceeds on Fees for lost stock
Gannet Co., Inc.               Incumbent                    11,345
                                                                                                           certificate replacement & admin fee at sale
                 Medical Center of the Marianas                                                                     = Net value at time of sale)
Gannet Co., Inc. Archdiocese of Agana                        1,418
                 Medical Center of the Marianas
Cars.com Inc.    Archdiocese of Agana                         945
                                                                     $            -                                                                      $         355,009.56
                                                          21,271     $ 72,604.80        $      72,604.80


                                                                         Total FMV
                                                                         01/19/17
                                                                                                            Sold on 08/17/2017 (Certificate of stock
Tegna             Archdiocese of Agana                      22,691 $       482,637.57                      surrendered                                   $         300,230.50
                  Medical Center of the Marianas                                                            Sold on 02/05/18 (after sorting out lost
Tegna                                                        2,837 $        60,342.99                                                                    $          40,183.76
                  Archdiocese of Agana                                                                     certificate of stock)
                                                          25,528     $ 542,980.56       $     542,980.56
                                                                           TOTAL        $ 1,145,390.16

Marianas Finance San Vicente de Paul Society                 5,300                                         Sold on March 08, 2017 @ $5,300               $           5,300.00
                  Archdiocese of Agana                     5,300                                                                                         $     1,184,563.82




                                               Case 19-00010 Document 1 Filed 01/16/19 Page 113 of 143
                                                                            EXHIBIT 8

                    Description                                           Entity Name                    Net Book Value

2014 Hyundai Elantra Sedan                    Dulce Nombre De Maria Cathedral-Basilica Catholic Church                  $0.00
2009 Toyota RAV4 5 DR Wagon                   Our Lady of the Blessed Sacrament Catholic Church                         $0.00
2012 Hyundai Elantra 4 Dr Sedan               Our Lady of Mount Carmel Catholic Church                                  $0.00
2013 Toyota Yaris 5 dr Hatchback              Nino Perdido Y Sagrada Familia Catholic Church                            $0.00
2017 Hyundai Tucson Wagon                     San Vicente San Roke Catholic Church                                 $10,725.00
2016 Hyundai Tucson Wagon                     San Vicente San Roke Catholic Church                                  $5,070.00
2013 Hyundai Tucson Wagon                     San Vicente San Roke Catholic Church
2008 Hyundai Tucson Wagon                     San Vicente San Roke Catholic Church                                      $0.00
2008 Lexus RX350 5 Dr Wagon                   Our Lady of Peace and Safe Journey Catholic Church                    $5,019.73
2018 Hyundai Elantra Sedan                    Santa Barbara Catholic Church
2013 Honda CR-V                               Santa Barbara Catholic Church                                          $898.58
2001 Mazda 3                                  Santa Barbara Catholic Church                                        $3,450.00
2008 Toyota Highlander 5 Dr Wagon             The Saint Andrew Kim Catholic Church                                     $0.00
2017 Toyota Sienna LE                         The Saint Andrew Kim Catholic Church                                $20,479.16
2017 Honda CRV                                Saint Joseph Catholic Church                                        $22,678.70
                                              Our Lady of Purification                                                 $0.00
2016 Hyundai Tucson Wagon                     San Isidro Catholic Church                                          $15,986.74
2006 Toyota Scion XB                          San Isidro Catholic Church                                               $0.00
2002 Toyota Highlander 5 Dr Wagon             Santa Teresita Catholic Church                                           $0.00
2010 Toyota Corolla 4 Dr Sedan                San Dimas/Our Lady of the Holy Rosary Catholic Church                    $0.00
1980 Toyota Tercel Coupe                      San Dimas/Our Lady of the Holy Rosary Catholic Church                    $0.00
2012 Toyota Tacoma Truck                      Our Lady of the Waters Catholic Church                                   $0.00
2008 Honda CRV                                San Juan Bautista Catholic Church                                        $0.00
2001 Toyota Echo 4Dr Sedan                    San Juan Bautista Catholic Church                                        $0.00
2016 Hyundai Accent Silver                    San Juan Bautista Catholic Church                                    $8,866.03
2013 Honda Pilot Wagon                        Assumption of Our Lady Catholic Church                                   $0.01
2007 Toyota Corolla 4 Dr Sedan                Our Lady of Guadalupe Catholic Church                                    $0.00
2005 Chevrolet Trail Blazer 4 Dr Wagon        Saint Jude Thaddeus Catholic Church                                      $0.00
2016 Buick Encore                             Saint Jude Thaddeus Catholic Church                                 $12,666.72
2010 Toyota Corolla 4 Dr Sedan                San Miguel Catholic Church                                               $0.30
2017 GMC Acadia 5 Dr SUV                      Saint Anthony Catholic Church                                       $22,305.00
Toyota Prius                                  Saint Anthony Catholic Church                                        $4,812.12
2017 GMC Canyon                               Saint Anthony Catholic Church                                       $23,332.40


                                    Case 19-00010 Document 1 Filed 01/16/19 Page 114 of 143
1995 Honda Civic Dx 4 Dr Sedan               Saint Anthony Catholic Church
2013 Hyundai Santa FE                        Immaculate Heart of Mary Catholic Church             $0.00
2017 Honda CRV                               Blessed Diego De San Vitores Catholic Church    $16,792.00
2014 Toyota Tacoma 4x2 Reg. Cab Pickup       Our Lady of Lourdes Catholic Church              $4,184.81
2012 KIA Sportage Wagon                      Our Lady of Lourdes Catholic Church                  $0.00
2009 Toyota Corolla 4 Dr Sedan               Our Lady of Lourdes Catholic Church                  $0.00
2009 Mitsubishi Outlander Wagon              Chancery Office                                      $0.00
2008 Toyota RAV4 Wagon                       Saint Francis Catholic Church                        $0.00
2007 Ford Explorer Wagon                     Our Lady of Lourdes Catholic Church                  $0.00
2011 KIA Sportage                            Santa Bernadita Catholic Church                      $0.00
2010 Toyota Camry 2010                       Bishop Baumgartner Memorial Catholic School          $0.00
Toyota Tacoma                                Bishop Baumgartner Memorial Catholic School          $0.00
1994 Honda Accord LX 4 Dr Sedan              Bishop Baumgartner Memorial Catholic School
1994 Nissan SLD21 Pickup                     Bishop Baumgartner Memorial Catholic School
1999 Honda Civic Dx 4 Dr Sedan               Bishop Baumgartner Memorial Catholic School
2009 Toyota Tacoma 4x2 Reg. Cab Pickup       Saint Anthony Catholic School                       $0.00
2008 Chevrolet Express Van                   Saint Anthony Catholic School                       $0.00
2003 Honda Accord LX 4 Dr Sedan              San Vicente Catholic School
2006 Toyota Corolla 4 Dr Sedan               Kamalen Karidat
2005 Honda Odyssey Lx 5 Dr Wagon             Kamalen Karidat
2004 Buick Park Avenue 4 Dr Sedan            Kamalen Karidat
2003 Honda Accord LX 4 Dr Sedan              RMS Seminary
2004 Nissan Quest Van                        RMS Seminary
2006 Toyota Corolla 4 Dr Sedan               RMS Seminary
2001 Honda Odyssey LX Van                    RMS Seminary
1997 Honda Accord LX 4 Dr Sedan              RMS Seminary
Toyota Sienna Van                            Santa Barbara Catholic School                        $0.00
Toyota Tacoma Pick Up                        Academy of Our Lady of Guam                      $2,057.40
2014 Elantra Car                             Academy of Our Lady of Guam                      $3,710.70
Toyota Rav4                                  Academy of Our Lady of Guam                      $1,555.61
Chevrolet Van- Painting                      Academy of Our Lady of Guam                        $260.00
Freight Liner Bus Painting                   Academy of Our Lady of Guam                        $583.28
Freight Liner Logo & Sign                    Academy of Our Lady of Guam                        $260.71
2017 Collins School Bus                      Academy of Our Lady of Guam                     $86,450.00
2009 Honda Blue                              Father Duenas Memorial School                        $0.00
2015 Nissan Frontier                         Father Duenas Memorial School                    $3,440.00
Van (STACHS)                                 Father Duenas Memorial School                    $6,600.00
Chevrolet Sonic - Silver                     Father Duenas Memorial School                   $15,635.10



                                   Case 19-00010 Document 1 Filed 01/16/19 Page 115 of 143
2008 Chevrolet Exp 15 Pax Van              Saint Anthony Catholic School                        $0.00
2009 Toyota Tacoma                         Saint Anthony Catholic School                        $0.00



                                                                                          $297,820.10




                                Case 19-00010 Document 1 Filed 01/16/19 Page 116 of 143
                                                       EXHIBIT 9




PROPERTY EFILE   Classification on   Name of Entity per                                    STRUCTURES ON         BROKER'S PRICE
                                                                   OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                           PROPERTY               OPINION




                                                                                           Dulce Nombre de
                                     Agana (Cathedral
                                                                                            Maria Cathedral-
AGA10 & AGA11    Parish & School     and AOLG) made            Archbishop of Agana                                   $9,500,000.00
                                                                                              Basilica; St.
                                     up of 10 sub-lots
                                                                                            Therese Chapel;
                                                                                           Dulce Nombre de
                                                                                            Maria Cathedral-
                                     Agana (Cathedral                                         Basilica; St.
    AGA6         Parish & School     and AOLG) made               Bishop of Guam            Therese Chapel;                  $0.00
                                     up of 10 sub-lots                                     Museum; Academy
                                                                                             of Our Lady of
                                                                                                 Guam
                                                                                           Dulce Nombre de
                                                                                            Maria Cathedral-
                                     Agana (Cathedral                                         Basilica; St.
    AGA7         Parish & School     and AOLG) made               Bishop of Guam            Therese Chapel;                  $0.00
                                     up of 10 sub-lots                                     Museum; Academy
                                                                                             of Our Lady of
                                                                                                 G
    AGA9            Cemetery           Pigo Cemetery           Archbishop of Guam            Pigo Cemetery                   $0.00


                                                            Vicariate Apostolic of Guam,
    AGT3            Cemetery           Agat Cemetery                                         Agat Cemetery                   $0.00
                                                                  Bishop of Guam
                                                                                           Our Lady of Mount
                                                            Vicariate Apostolic of Guam,    Carmel Church,
    AGT5              Parish            Agat, Church                                                                   $600,000.00
                                                                  Bishop of Guam           Parish Offices, and
                                                                                                 School
                                     Agat, for Santa Rita
    AGT7              Parish                                   Archbishop of Agana                                      $50,000.00
                                        Parish only
                                     Agat, for Santa Rita
    AGT8              Parish                                   Archbishop of Agana                                     $129,000.00
                                        Parish only



                                     Case 19-00010 Document 1 Filed 01/16/19 Page 117 of 143
PROPERTY EFILE   Classification on   Name of Entity per                                 STRUCTURES ON       BROKER'S PRICE
                                                                 OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                        PROPERTY             OPINION




                                                                                          Our Lady of the
 AHT1 & AHT2          Parish          Agana Heights           Archbishop of Agana       Blessed Sacrament       $1,600,000.00
                                                                                         Church, Rectory
                                       Agana Height
    AHT3            Parish NT                                 Archbishop of Agana                                  $60,000.00
                                          Parish

    ANG1            Cemetery          Pigo Cemetery           Archbishop of Guam          Pigo Cemetery                 $0.00

    ASA1            Parish NT          Asan Church           Archdiocese of Agana                                  $80,000.00

                                     Maina Church and                                     Maina Church
    ASA6              Parish                              The Catholic Church of Guam                             $250,000.00
                                          rectory                                          Social Hall

                                                                                         Nino Perdido Y
    ASA7              Parish           Asan Church        Vicariate Apostolic of Guam    Sagrada Familia          $400,000.00
                                                                                         Catholic Church

                                      Astumbo Divine                                      Divine Mercy
    AST1              Parish                                  Archbishop of Agana                                 $180,000.00
                                       Mercy Chapel                                          Chapel

    BAR10        Not AOA Property       Unidentified        Catholic Social Services                              $500,000.00

    BAR11        Not AOA Property       Unidentified        Catholic Social Services                            $1,000,000.00

    BAR12        Not AOA Property       Unidentified        Catholic Social Services                              $450,000.00




                                     Case 19-00010 Document 1 Filed 01/16/19 Page 118 of 143
PROPERTY EFILE   Classification on   Name of Entity per                                   STRUCTURES ON        BROKER'S PRICE
                                                                  OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                          PROPERTY              OPINION




                                                          Religious Missionaries of Saint
                                                              Dominic 2/3 interest; St.
                                                           Anthony Church 1/12 interest;
                                                           San Roque Church Barrigada       St. Dominic's
    BAR15        Not AOA Property       Unidentified                                                               $2,000,000.00
                                                             1/12 interest; Santa Maria   Senior Care Home
                                                           Camarin Church Agana 1/12
                                                          interest; San Dionision Church
                                                               Umatac 1/12 interest
                                                                                          San Vicente Ferrer
                                                           Vicariate Apostolic of Guam,
    BAR16             Parish         Barrigada Church                                      and San Roque                   $0.00
                                                                  Bishop of Guam
                                                                                           Catholic Church
                                                                                          San Vicente Ferrer
                                                           Vicariate Apostolic of Guam,
    BAR17             Parish         Barrigada Church                                      and San Roque           $1,000,000.00
                                                                  Bishop of Guam
                                                                                           Catholic Church
                                                                                          San Vicente Ferrer
    BAR18             Parish         Barrigada Church             Bishop of Guam           and San Roque             $150,000.00
                                                                                           Catholic Church
                                                           Vicariate Apostolic of Guam,
    BAR21           Parish NT        Barrigada Church                                                                 $80,000.00
                                                                 Bishop of Guam

                                                                                            San Vicente
    BAR22        Parish & School     San Vicente School          Bishop of Guam                                    $1,600,000.00
                                                                                              School
  BAR22 & 23         School          San Vicente School

    BAR23        Parish & School     San Vicente School          Bishop of Guam              Old Chapel              $350,000.00

    BAR24        Parish & School     San Vicente School          Bishop of Guam              Old Chapel                    $0.00




                                     Case 19-00010 Document 1 Filed 01/16/19 Page 119 of 143
PROPERTY EFILE   Classification on   Name of Entity per                          STRUCTURES ON       BROKER'S PRICE
                                                             OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                 PROPERTY             OPINION




                                                                                  Old Convent/Old
    BAR25        Parish & School     San Vicente School     Bishop of Guam         School Admin            $250,000.00
                                                                                      Building

    BAR26        Parish & School     San Vicente School     Bishop of Guam                                       $0.00

                                     Barrigada Ponding
    BAR27             Parish                                Bishop of Guam                                       $0.00
                                           Basin

                                                                                    San Vicente
    BAR28            School          San Vicente School   Archbishop of Agana                                    $0.00
                                                                                      School
                                     Barrigada Ponding
    BAR29             Parish                                Bishop of Guam                                       $0.00
                                           Basin
                                                                                   San Vicente
    BAR30        Parish & School     San Vicente School     Bishop of Guam                                       $0.00
                                                                                      School
                                                                                   San Vicente
    BAR34        Parish & School     San Vicente School     Bishop of Guam                                       $0.00
                                                                                  Catholic School
                                                                                    San Vicente
    BAR35        Parish & School     San Vicente School                                                          $0.00
                                                            Bishop of Guam        Catholic School
                                                                                 Nuestra Senora de
                                        Chalan Pago                                la Paz Y Buen
    CHP1              Parish                                Bishop of Guam                           $      500,000.00
                                          Church                                   Viaje Catholic
                                                                                       ChSenora
                                                                                 Nuestra    h de
                                        Chalan Pago
    CHP2              Parish                                Bishop of Guam         la Paz Y Buen                 $0.00
                                          Church
                                                                                   Viaje Catholic
                                                                                 Nuestra Senora de
                                        Chalan Pago
    CHP3              Parish                                                       la Paz Y Buen                 $0.00
                                          Church
                                                          Archdiocese of Agana     Viaje Catholic




                                     Case 19-00010 Document 1 Filed 01/16/19 Page 120 of 143
PROPERTY EFILE   Classification on   Name of Entity per                                  STRUCTURES ON        BROKER'S PRICE
                                                                 OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                         PROPERTY              OPINION




                                                                                           Santa Barbara
    DED12             Parish          Dededo Church           Archbishop of Agana                                 $1,000,000.00
                                                                                              Church

                                     Dededo House Lot                                      Santa Barbara
    DED13             Parish                                  Archbishop of Guam                                    $250,000.00
                                        for Priests                                           Rectory
                                      Harmon Korean                                       Saint Andrew Kim
    DED14             Parish                                 Archdiocese of Agana                                   $750,000.00
                                      Catholic Church                                      Catholic Church
                                      Harmon Korean                                       Saint Andrew Kim
    DED15             Parish                                  Archbishop of Agana                                         $0.00
                                      Catholic Church                                      Catholic Church
                                     Tamuning Church                                     St. Anthony Church
    DED18        Parish & School                           Vicariate Apostolic of Guam                            $6,200,000.00
                                        and School                                           and School
                                                                                          Santa Barbara
    DED19             Parish          Dededo Church           The Bishop of Guam                                          $0.00
                                                                                          Catholic School

    DED2         Not AOA Property       Unidentified        Catholic Social Services                                $320,000.00

DED4~11; DED16                                                                            Santa Barbara
                     School             Unidentified            Bishop of Guam                                    $2,000,000.00
  and DED17                                                                               Catholic School
                                      Pigo Cemetery
    HAG1            Cemetery          (made up of 10          Archbishop of Agana          Pigo Cemetery                  $0.00
                                       separate lots)

    HAG2            Cemetery          Pigo Cemetery           Archbishop of Agana          Pigo Cemetery                  $0.00

                                                          Catholic Cemeteries of Guam,
    HAG3            Cemetery            Unidentified                                       Pigo Cemetery                  $0.00
                                                                      Inc.
                                                          Catholic Cemeteries of Guam,
    HAG4            Cemetery            Unidentified                                       Pigo Cemetery                  $0.00
                                                                      Inc.




                                     Case 19-00010 Document 1 Filed 01/16/19 Page 121 of 143
PROPERTY EFILE   Classification on   Name of Entity per                                  STRUCTURES ON         BROKER'S PRICE
                                                                 OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                         PROPERTY               OPINION




                                                          Catholic Cemeteries of Guam,
    HAG5            Cemetery            Unidentified                                       Pigo Cemetery                     $0.00
                                                                      Inc.
                                                          Catholic Cemeteries of Guam,
    HAG6            Cemetery            Unidentified                                       Pigo Cemetery                     $0.00
                                                                      Inc.
                                                          Catholic Cemeteries of Guam,
    HAG7            Cemetery            Unidentified                                       Pigo Cemetery                     $0.00
                                                                      Inc.
                                                          Catholic Cemeteries of Guam,
    HAG8            Cemetery            Unidentified                                       Pigo Cemetery                     $0.00
                                                                      Inc.

     INA1             Parish          Malojloj Church         Archbishop of Agana                                     $300,000.00

                                                                                                                $60k for 1.5 acres,
     INA3           Cemetery            Unidentified        Inarajan Catholic Church     Inarajan Cemetery
                                                                                                                 non-cemetery use

                                                            Roman Catholic Apostolic     St. Joseph Catholic
     INA5             Parish          Inarajan Chruch                                                                 $480,000.00
                                                               Church in Guam                  Church

                                                            Inarajan Roman Catholic
     INA6           Cemetery            Unidentified                                     Catholic cemetery                   $0.00
                                                                     Church
                                         Yigo Sta.                                        Santa Bernadita
    MAC2              Parish                                    Bishop of Guam                                        $350,000.00
                                     Bernardita Chapel                                     Church, Yigo
                                                                                           Our Lady of
                                     Maina Church and
     MAI1             Parish                                   Diocese of Agana             Purification              $450,000.00
                                          rectory
                                                                                          Catholic Church

                                                                                           Our Lady of
                                     Maina Church and
     MAI2             Parish                                   Diocese of Agana             Purification                     $0.00
                                          rectory
                                                                                          Catholic Church



                                     Case 19-00010 Document 1 Filed 01/16/19 Page 122 of 143
PROPERTY EFILE    Classification on   Name of Entity per                                      STRUCTURES ON         BROKER'S PRICE
                                                                   OWNERSHIP
 PREFIX (ABCX)       11.27.1998          11.27.1998                                             PROPERTY               OPINION




                                                                                              San Isidro Catholic
 MAL1 & MAL2           Parish          Malojloj Church            Bishop of Guam                                          $300,000.00
                                                                                                    Church

                                                                                              San Isidro Catholic
    MAL3               Parish          Malojloj Church            Bishop of Guam                                          $250,000.00
                                                                                                    Church

                                                           Excellency Felixberto C. Flores,    Santa Teresita
 MAN1 & MAN8           Parish          Mangilao Church                                                                  $1,200,000.00
                                                              D.D., a corporation sole         Catholic Church

                                      FDMS and Knights,                                         Father Duenas
    MAN10             School                                                                                                    $0.00
                                         Mangilao                 Bishop of Guam               Memorial School
                 Not owned by AOA
    MAN2                                 Unidentified         Catholic Social Services          Office building           $500,000.00
                        ???
                                      Mangilao Church,
    MAN3               Parish          UOG Campus                 Bishop of Guam                                          $100,000.00
                                         Ministry
    MAN4               Parish          Mangilao Church        Roman Catholic Church                                             $0.00
                                                                                               Santa Teresita
    MAN5               Parish          Mangilao Church        Roman Catholic Church                                             $0.00
                                                                                               Catholic Church
                                                                                               Santa Teresita
    MAN6               Parish          Mangilao Church        Roman Catholic Church                                             $0.00
                                                                                               Catholic Church
                                                                                               Santa Teresita
    MAN7               Parish          Mangilao Church            Bishop of Guam                                                $0.00
                                                                                               Catholic Church
                                                             Roman Catholic Apostolic
    MER2               Parish           Merizo Parish                                                                      $20,000.00
                                                                Church in Guam

    MER3               Parish           Merizo Parish             Bishop of Guam                                          $250,000.00




                                      Case 19-00010 Document 1 Filed 01/16/19 Page 123 of 143
PROPERTY EFILE   Classification on   Name of Entity per                                   STRUCTURES ON        BROKER'S PRICE
                                                                  OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                          PROPERTY              OPINION




                                                                                           San Dimas & Our
                                                            Roman Catholic Apostolic
    MER5              Parish          Merizo Church                                       Lady of the Rosary         $300,000.00
                                                               Church in Guam
                                                                                            Catholic Church

    MER7              Parish           Merizo Parish
                                       Mongmong
    MON1              Parish                               Vicariate Apostolic of Guam                                $55,000.00
                                     Basketball Couart
                                                                                          Church basketball
    MTM1              Parish            Unidentified         Catholic Social Services                                $150,000.00
                                                                                               court
                                                                                          San Juan Bautista
    ORD2              Parish           Ordot Church              Bishop of Guam                                    $1,365,000.00
                                                                                               Church
                    Not AOA
                                                                                          ALEE Shelter for
    ORD2a        Property?? (CSS        Unidentified          Archbishop of Guam                               $      150,000.00
                                                                                          Battered Women
                  Rented Mercy)
                                                                                           Prayer Garden,
                                                          Archdiocese of Agana, Anthony
 ORD3, ORD4,                                                                              Walkway and St.
                      Parish           Ordot Church           S. Apuron, Archbishop,                                       $0.00
 ORD5 & ORD6                                                                              Thomas Aquinas
                                                                  Corporate Sole
                                                                                              Building
                                      Pigo Cemetery
    PGO1            Cemetery          (made up of 10      The Catholic Church of Guam      Pigo Cemetery                   $0.00
                                       separate lots)
                                                          Catholic Cemeteries of Guam,
    PGO10           Cemetery            Unidentified                                       Pigo Cemetery                   $0.00
                                                                      Inc.

                                                          Catholic Cemeteries of Guam,
    PGO11           Cemetery            Unidentified                                       Pigo Cemetery                   $0.00
                                                                      Inc.
                                                            Roman Catholic Apostolic
    PGO12           Cemetery          Pigo Cemetery                                        Pigo Cemetery                   $0.00
                                                                   Church



                                     Case 19-00010 Document 1 Filed 01/16/19 Page 124 of 143
PROPERTY EFILE   Classification on   Name of Entity per                                 STRUCTURES ON        BROKER'S PRICE
                                                                 OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                        PROPERTY              OPINION




    PGO2            Cemetery          Pigo Cemetery         Catholic Church of Guam      Pigo Cemetery                  $0.00


                                                          Diocese of Agana, Bishop of
    PGO3            Cemetery          Pigo Cemetery                                      Pigo Cemetery                  $0.00
                                                                     Guam


    PGO4            Cemetery          Pigo Cemetery       The Catholic Church of Guam    Pigo Cemetery                  $0.00

    PGO5            Cemetery          Pigo Cemetery         Catholic Church of Guam      Pigo Cemetery                  $0.00

    PGO6            Cemetery          Pigo Cemetery       The Catholic Church of Guam    Pigo Cemetery                  $0.00

                                                           The Roman Catholic and
    PGO7            Cemetery          Pigo Cemetery                                      Pigo Cemetery                  $0.00
                                                           Apostolic Church in Guam

                                                           Roman Catholic Apostolic
    PGO8            Cemetery            Unidentified                                     Pigo Cemetery                  $0.00
                                                              Church on Guam

    PGO9            Cemetery            Unidentified          RC Apostolic Church        Pigo Cemetery                  $0.00

     PIT1           Cemetery           Cemetery NT            Archbishop of Guam                             $       45,000.00

                                                                                         Church; Office;
                                                                                        Rectory and Social
     PIT2             Parish            Piti Church       Vicariate Apostolic of Guam                            $1,050,000.00
                                                                                          Hall (adjoining
                                                                                            walkway)
                                      Lot Owned by
    SIN10             Parish                                  Archbishop of Guam                                    $35,000.00
                                      Dededo Parish
    SIN11             Parish         Sinajana Church      Vicariate Apostolic of Guam   Church parking lot              $0.00


                                     Case 19-00010 Document 1 Filed 01/16/19 Page 125 of 143
PROPERTY EFILE   Classification on   Name of Entity per                                  STRUCTURES ON        BROKER'S PRICE
                                                                 OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                         PROPERTY              OPINION




                                                                                            Saint Jude
    SIN12             Parish          Sinajana Church     Vicariate Apostolic of Guam    Thaddeus Catholic                $0.00
                                                                                             Church

    SIN13           Cemetery           Cemetery NT        Vicariate Apostolic of Guam                                $80,000.00

                                                                                           Father Duenas
                                                                                          Memorial School
                                                                                            (The Jungle,
                                                                                          Phoenix Center,
                                     FDMS and Knights,
 SIN14 & SIN18       School                                  The Catholic Church            Boys Chapel,          $2,400,000.00
                                        Mangilao
                                                                                         Former Knights of
                                                                                         Columbus (Student
                                                                                         Center), The Quad,
                                                                                         NJROTC Building)
                                     FDMS and Knights,
    SIN15            School                                     Bishop of Guam                                            $0.00
                                        Mangilao
                                          Bishop                                             Bishop
    SIN19            School            Baumgartner,          Archbishop of Agana           Baumgartner            $1,500,000.00
                                         Sinajana                                            School
                                     FDMS and Knights,    Catholic Church (Vicariate       Father Duenas
     SIN2            School                                                                                               $0.00
                                        Mangilao             Apostolic of Guam)           Memorial School
                                     FDMS and Knights,     Catholic Church (Vicariate      Father Duenas
     SIN3            School                                                                                               $0.00
                                        Mangilao              Apostolic of Guam)          Memorial School
                                     FDMS and Knights,     Catholic Church (Vicariate      Father Duenas
     SIN4            School                                                                                               $0.00
                                        Mangilao              Apostolic of Guam)          Memorial School
                                                          Vicariate Apostolic of Guam,   St. Jude Thaddeus
     SIN7             Parish          Sinajana Church                                                               $750,000.00
                                                                Bishop of Guam            Catholic Church




                                     Case 19-00010 Document 1 Filed 01/16/19 Page 126 of 143
PROPERTY EFILE   Classification on   Name of Entity per                                  STRUCTURES ON        BROKER'S PRICE
                                                                 OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                         PROPERTY              OPINION




                                                                                         Nuestra Senora de
                                     Mongmong Church                                         Las Aguas
     SIN8             Parish                                   Bishop of Guam             Cathollic Church,         $800,000.00
                                       and Restory
                                                                                         rectory and social
                                                                                                hall.
                                       Lot Owned by
     SIN9             Parish                                 Archbishop of Guam                                      $35,000.00
                                       Dededo Parish
    STR1              Parish          Sta. Rita Parish         Bishop of Guam                                        $60,000.00
                                                                                           Our Lady of
    STR2              Parish         Santa Rita Church    Vicariate Apostolic of Guam       Guadalupe               $400,000.00
                                                                                          Catholic Church
                                                            Archbishop of Agana, a
                                     FDMS and Knights,    Corporation sole, Michael J.     Father Duenas
    TAI1a            School                                                                                               $0.00
                                        Mangilao           Byrnes, S.T.D., Coadjutor      Memorial School
                                                                 Archbishop
                                       Holy Cross     Vicar Apostolic of Guam and the       Holy Cross
     TAL1           Cemetery                                                                                              $0.00
                                     Cemetery, Togcha        Marianas Islands               Cemetery

                                       Holy Cross                                           Holy Cross
     TAL2           Cemetery                                   Bishop of Guam                                             $0.00
                                     Cemetery, Togcha                                       Cemetery

                                        Talafofo Old
     TAL3             Parish                               Catholic Church of Guam
                                        Church Lot

  TAL4~9 and                                                                                San Miguel
                      Parish            Unidentified      Vicariate Apostolic of Guam                               $640,000.00
   TAL4~9a                                                                                Catholic Church
                                                                                         St. Anthony Church
    TAM4             School          St. Anthony School   Vicariate Apostolic of Guam                             $6,200,000.00
                                                                                             and School




                                     Case 19-00010 Document 1 Filed 01/16/19 Page 127 of 143
PROPERTY EFILE   Classification on   Name of Entity per                                     STRUCTURES ON        BROKER'S PRICE
                                                                   OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                            PROPERTY              OPINION




                                                                                            Immaculate Heart
    TOT1              Parish            Toto Church              Bishop of Guam              of Mary Catholic          $320,000.00
                                                                                                 Church
                                                                                              Blessed Diego
    TUM2              Parish           Tumon Church              Bishop of Guam                                        $600,000.00
                                                                                                 Church
    UMA1              Parish         San Dionisio Parish       Archbishop of Agana                                      $30,000.00

                                                             Roman Catholic Apostolic         San Dionisio
    UMA2              Parish          Umatac Church                                                                    $350,000.00
                                                                Church in Guam               Catholic Church

   UMA2 & 3           Parish            Unidentified                                                                   $350,000.00

                                                             Roman Catholic Apostolic
    UMA3              Parish          Umatac Church                                         Church parking lot               $0.00
                                                                Church in Guam

     YIG3             Parish            Yigo Parish            Archbishop of Agana                                      $45,000.00

     YIG4             Parish            Yigo Church           Roman Catholic Church                                     $55,000.00

                                                                                               Our Lady of
     YIG5             Parish            Yigo Church            Archbishop of Guam                                    $1,350,000.00
                                                                                             Lourdes Church
                                      Yona Church and
    YON10        Parish & School                                 Bishop of Guam                                              $0.00
                                          School
                                                           Vicariate Apostolic of Guam, a
    YON11             Parish            Unidentified                                        St. Francis Church               $0.00
                                                                   Corporate Sole
                                                           Bishop of Guam, a Corporate
    YON12             Parish            Unidentified                                        St. Francis Church               $0.00
                                                                       Sole




                                     Case 19-00010 Document 1 Filed 01/16/19 Page 128 of 143
PROPERTY EFILE   Classification on   Name of Entity per                                 STRUCTURES ON        BROKER'S PRICE
                                                                 OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                        PROPERTY              OPINION




                                                          Bishop of Guam, a Corporate
    YON13             Parish            Unidentified                                    St. Francis Church              $0.00
                                                                      Sole

                                       Holy Cross
    YON5            Cemetery                                    Bishop of Guam                                   $1,000,000.00
                                     Cemetery, Togcha




                                     Case 19-00010 Document 1 Filed 01/16/19 Page 129 of 143
                                                             EXHIBIT 10

Part 1, Question 3 and Part 11, Question 21 (SOFA)

Checking, Savings, Money Market, or Financial Brokerage Accounts – Itemized:

The Debtor is civilly incorporated as the "Archbishop of Agana, a Corporation Sole" (AOA). At the same time, the Code of the
Canon Law of the AOA requires that each entity within the Archbishop (e.g., parish, institution) is a separate entity within the Church.
The Debtor may have title to property which is held for the benefit of those separate entities. Therefore, except as otherwise stated,
the property listed below is held for the benefit of the parishes and institutions of the AOA, and is not the property of the estate.

         Account Held on Behalf               Institution Name             Address               Type of              Funds Held for
                                                                                                Account                  Parishes
 Academy of Our Lady of Guam                 Bank of Guam          PO Box BW                  Checking           $         630,428.54
 (4 accounts)                                                      Hagatna, GU 96932
 Agana Cathedral (2 accounts)                Bank of Guam          PO Box BW                  Checking                         7,284.60
                                                                   Hagatna, GU 96932
 Agana Heights Parish (1 account)            Bank of Guam          PO Box BW                  Checking                      132,305.41
                                                                   Hagatna, GU 96932
 Barrigada Parish (5 accounts)               Bank of Guam          PO Box BW                  Checking                      335,635.91
                                                                   Hagatna, GU 96932
 Bishop Baumgartner Memorial Catholic Bank of Guam                 PO Box BW                  Checking                      231,574.65
 School (3 accounts)                                               Hagatna, GU 96932
 Chalan Pago Parish (2 accounts)      Bank of Guam                 PO Box BW                  Checking                       18,355.72
                                                                   Hagatna, GU 96932
 Dededo Parish (9 accounts)                  Bank of Guam          PO Box BW                  Checking                      188,293.16
                                                                   Hagatna, GU 96932
 Father Duenas Memorial School               Bank of Guam          PO Box BW                  Checking                      923,593.95
 (7 accounts)                                                      Hagatna, GU 96932
 Inarajan Parish (4 accounts)                Bank of Guam          PO Box BW                  Checking                      115,029.86
                                                                   Hagatna, GU 96932
 Maina Parish (2 accounts)                   Bank of Guam          PO Box BW                  Checking                       99,579.10
                                                                   Hagatna, GU 96932
 Malojloj Parish (3 accounts)                Bank of Guam          PO Box BW                  Checking                       46,381.73
                                                                   Hagatna, GU 96932
 Mangilao Parish (2 accounts)                Bank of Guam          PO Box BW                  Checking                      367,095.54


                                 Case 19-00010 Document 1 Filed 01/16/19 Page 130 of 143
                                                         Hagatna, GU 96932
Merizo Parish (4 accounts)               Bank of Guam    PO Box BW            Checking         23,134.25
                                                         Hagatna, GU 96932
Ordot Parish (1 account)                 Bank of Guam    PO Box BW            Checking         37,423.46
                                                         Hagatna, GU 96932
Piti Parish (2 accounts)                 Bank of Guam    PO Box BW            Checking         21,869.68
                                                         Hagatna, GU 96932
Saint Francis Catholic School (1 account) Bank of Guam   PO Box BW            Checking        199,909.35
                                                         Hagatna, GU 96932
San Vincente Catholic School             Bank of Guam    PO Box BW            Checking         93,089.75
(3 accounts)                                             Hagatna, GU 96932
Santa Barbara School (2 accounts)        Bank of Guam    PO Box BW            Checking        221,647.53
                                                         Hagatna, GU 96932
Sinajana Parish (2 accounts)             Bank of Guam    PO Box BW            Checking         55,348.43
                                                         Hagatna, GU 96932
Sta. Bernadita Parish (2 accounts)       Bank of Guam    PO Box BW            Checking         27,353.99
                                                         Hagatna, GU 96932
Talafofo Parish (3 accounts)             Bank of Guam    PO Box BW            Checking         93,831.31
                                                         Hagatna, GU 96932
Tamuning Parish (1 account)              Bank of Guam    PO Box BW            Checking         54,101.67
                                                         Hagatna, GU 96932
Toto Parish (3 accounts)                 Bank of Guam    PO Box BW            Checking         55,612.31
                                                         Hagatna, GU 96932
Tumon Parish (14 accounts)               Bank of Guam    PO Box BW            Checking        932,104.43
                                                         Hagatna, GU 96932
Umatac Parish (2 accounts)               Bank of Guam    PO Box BW            Checking         19,592.65
                                                         Hagatna, GU 96932
Yigo Parish (3 accounts)                 Bank of Guam    PO Box BW            Checking        147,574.56
                                                         Hagatna, GU 96932

Yona Parish (3 accounts)                 Bank of Guam    PO Box BW            Checking         50,766.03
                                                         Hagatna, GU 96932
                                                                                         $   5,128,917.57




                               Case 19-00010 Document 1 Filed 01/16/19 Page 131 of 143
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                       District of Guam
             Archbishop of Agana, a Corporation Sole, Most Rev. Michael Jude
 In re       Byrnes, Coadjutor Archbishop of Agana                                                            Case No.
                                                                Debtor(s)                                     Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                170,000.00
             Prior to the filing of this statement I have received                                        $                170,000.00
             Balance Due                                                                                  $                       0.00

2.     $    1,717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b. [Other provisions as needed]
               Pre-filing preparation and filing of petition, schedules and statement of financial affairs.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               All post-petition work will be billed at attorney's hourly rate,
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 16, 2019                                                         /s/ Bruce A. Anderson
     Date                                                                     Bruce A. Anderson
                                                                              Signature of Attorney
                                                                              Elsaesser Anderson, Chtd.
                                                                              320 East Neider Avenue
                                                                              Suite 102
                                                                              Coeur D Alene, ID 83815
                                                                              (208) 667-2900 Fax: (208) 667-2150
                                                                              brucea@eaidaho.com
                                                                              Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                  Case 19-00010 Document 1 Filed 01/16/19 Page 132 of 143
                                                               United States Bankruptcy Court
                                                                           District of Guam
            Archbishop of Agana, a Corporation Sole, Most Rev. Michael Jude
 In re      Byrnes, Coadjutor Archbishop of Agana                                                                     Case No.
                                                               Debtor(s)                                              Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Archbishop of Agana of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date January 16, 2019                                                       Signature /s/ Rev. Archbishop Michael Jude Byrnes, S.T.D.
                                                                                            Rev. Archbishop Michael Jude Byrnes, S.T.D.

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



                                  Case 19-00010 Document 1 Filed 01/16/19 Page 133 of 143
                                                               United States Bankruptcy Court
                                                                        District of Guam
            Archbishop of Agana, a Corporation Sole, Most Rev. Michael Jude
 In re      Byrnes, Coadjutor Archbishop of Agana                                                      Case No.
                                                               Debtor(s)                               Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Archbishop of Agana of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.




 Date:       January 16, 2019                                        /s/ Rev. Archbishop Michael Jude Byrnes, S.T.D.
                                                                     Rev. Archbishop Michael Jude Byrnes, S.T.D./Archbishop of
                                                                     Agana
                                                                     Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

                                  Case 19-00010 Document 1 Filed 01/16/19 Page 134 of 143
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




              Academy of Our Lady of Guam
              233 W Archbishop F Flores Street
              Hagatna, GU 96910



              Agafa Gumas
              PO Box 11496
              Yigo, GU 96929



              Anthony Sablan Apuron
              c/o Jacqueline T. Terlaje
              284 W. Chalan Santo Papa
              Hagatna, GU 96910



              Assumption of Our Lady
              314 Assumption Drive
              Piti, GU 96915



              Bank of Guam
              P.O. Box BW
              Hagatna, GU 96932



              Bishop Baumgartner Memorial School
              281 Calle Angel Flores Street
              Sinajana, GU 96910



              Blessed Diego de San Vitores
              884 Pale' San Vitores Road
              Tumon, GU 96913-4013



              Boy Scouts of America
              PO Box 152079
              Irving, TX 75015-2079



              Boy Scouts of America Aloha Council
              280 N Marine Corps Dr.
              Tamuning, GU 96931




    Case 19-00010 Document 1 Filed 01/16/19 Page 135 of 143
          Capuchin Franciscans
          Province of St. Mary
          30 Gedney Park Drive
          White Plains, NY 10605



          Capuchin Franciscans Custody of
          Star of the Sea
          30 Gedney Park Drive
          White Plains, NY 10605



          Carmel of the Immaculate Conception
          PO Box 315225
          Tamuning, GU 96931



          CathoNet LLC
          14 Hampshire Drive
          Hudson, NH 03051



          Claimant B.D., et al.
          c/o David Lujan, Lujan and Wolff
          238 Archbishop Flores St., #300
          Hagatna, GU 96910



          Claimant D.M.
          c/o Charles H. McDonald II
          238 Archbishop Flores St., #1002
          Hagatna, GU 96910



          Claimant Estate of G.C., et al.
          c/o Michael Berman
          111 Chalan Santo Papa, Ste. 503
          Hagatna, GU 96910



          Claimant John Doe, et al.
          c/o Kevin Fowler
          865 S Marine Corps Dr., #201
          Barrigada, GU 96913




Case 19-00010 Document 1 Filed 01/16/19 Page 136 of 143
          Claimant M.B., et al.
          c/o Anthony Perez
          238 Archbishop Flores Street, #802
          Hagatna, GU 96910



          Congregation of Holy Cross
          PO BOX 1064
          Notre Dame, IN 46556



          Docomo Pacific
          890 S Marine Corps Drive
          Tamuning, GU 96910



          Dulce Nobre de Maria Cathedral
          207 Archbishop Flores Street
          Hagatna, GU 96910-5102



          Father Duenas Memorial School
          PO Box FD
          Hagatna, GU 96932



          First Hawaiian Bank
          Ed Untalan
          400 Rout 8, Suite 101
          Maite, GU 96910



          Guam Capital Investment Corp. Bldg.
          414 W. Soledad Ave., Suite 500
          Hagatna, GU 96910



          Guam Reef Hotel, Inc.
          1317 Pale San Vitores Road
          Barrigada, GU 96913



          Guam Telephone Authority
          624 N. Marine Corps Drive
          Barrigada, GU 96913



Case 19-00010 Document 1 Filed 01/16/19 Page 137 of 143
          Iain A. Macdonald
           221 Sansome Street, # 3
          San Francisco, CA 94104



          Immaculate Heart of Mary
          225 Aragon Street
          Toto, GU 96910



          Leonilo Alger
          231 Hesler Place, Suite 101
          Hagatna, GU 96910



          Louis Brouillard
          c/o Meier, Kennedy and Quinn
          445 Minnesota Street, #2200
          Saint Paul, MN 55101



          Marist Brothers of the Schools
          70-20 Juno Street
          Forest Hills, NY 11375



          Mary Quinata
          Camacho Calvo Law Group, LLC
          134 W Soleded Ave., Ste. 401
          Hagatna, GU 96910



          Nino Perdido y Sagrada Familia
          PO Box 45
          Hagatna, GU 96932



          Nuestra Senora De La Paz y Buen
          PO Box EC
          Hagatna, GU 96932



          Nuestra Senora de las Aguas
          PO Box 163
          Hagatna, GU 96932



Case 19-00010 Document 1 Filed 01/16/19 Page 138 of 143
          Order of Decalced Carmelites
          PO Box 315225
          Tamuning, GU 96931



          Our Lady of Guadalupe
          PO Box 7355
          Agat, GU 96928



          Our Lady of Lourdes
          153 Chalan Pale Ramon Lagu
          Unit A
          Yigo, GU 96929



          Our Lady of Mt Carmel School
          PO Box 7830
          Agat, GU 96928



          Our Lady of Mt. Carmel
          PO Box 8353
          Agat, GU 96928



          Our Lady of Purification
          198 Cuesta San Ramon
          Ste B
          Hagatna, GU 96910



          Our Lady of the Blessed Sacrament
          136 Chalan Kapuchino
          Hagatna, GU 96910



          Pacific Solar and Photovoltaics
          PO Box 6754
          Tamuning, GU 96931



          Risk Partner Tools and Mngmt Risk
          5100 E Skelly Drive, Suite 9000
          Tulsa, OK 74135



Case 19-00010 Document 1 Filed 01/16/19 Page 139 of 143
          Saint Anthony Catholic School
          529 Chalan San Antonio
          Tamuning, GU 96913



          Saint Francis Catholic School
          PO Box 22199
          Yona, GU 96921



          Saint Jude Thaddeus
          122 Bien Avenida Avenue
          Sinajana, GU 96910



          San Dimas and
          Our Lady of the Rosary
          PO Box 6099
          Merizo, GU 96916



          San Dionisio
          PO Box 6099
          Merizo, GU 96916



          San Francisco de Asis
          1404 N Canton Tasi
          Yona, GU 96915



          San Isidro
          HC 1 Box 17083
          Inarajan, GU 96915



          San Juan Bautista
          PO Box 49
          Hagatna, GU 96932



          San Miguel
          138 San Miguel Street
          Talofofo, GU 96915




Case 19-00010 Document 1 Filed 01/16/19 Page 140 of 143
          San Vincente Catholic School
          196 Bejong Street
          Barrigada, GU 96913



          Santa Barbara
          330 Iglesia Circle
          Dededo, GU 96929



          Santa Barbara Catholic School
          274 West Santa Barbara Avenue
          Suite A
          Dededo, GU 96929



          Santa Bernadita Church
          PO Box 11496
          Yigo, GU 96929



          Santa Teresita
          192 Vietnam Veterans Hwy
          Mangilao, GU 96913



          SBA
          2 North 20th Street
          Suite 320
          Birmingham, AL 35203



          School Sisters of Norte Dame
          Greensfelder, Bernard Huger
          10 S. Broadway, Ste. 2000
          Saint Louis, MO 63102



          Securitech
          PO Box 7779
          Tamuning, GU 96931



          Sisters of Mercy of NC on Guam
          101 Mercy Drive
          Belmont, NC 28012


Case 19-00010 Document 1 Filed 01/16/19 Page 141 of 143
          Sisters of Mercy of North Carolina
          100 McAuley Circle
          Belmont, NC 28012



          St. Andrew Kim
          PO Box 1555
          Hagatna, GU 96932



          St. Anthony and St. Victor
          PO Box 7707
          Tamuning, GU 96931



          St. Joseph
          PO Box 170022
          Inarajan, GU 96917



          St. Thomas Acquinas Catholic HS
          131 Judge Sablan St, Chalan Pago
          Ordot, GU 96910



          St. Vincente Ferrer and San Roke
          229 San Roque Drive
          Barrigada, GU 96913



          Takecare Insurance Co.
          PO Box 6578
          Tamuning, GU 96931




Case 19-00010 Document 1 Filed 01/16/19 Page 142 of 143
                                                               United States Bankruptcy Court
                                                                          District of Guam
            Archbishop of Agana, a Corporation Sole, Most Rev. Michael Jude
 In re      Byrnes, Coadjutor Archbishop of Agana                                                        Case No.
                                                               Debtor(s)                                 Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Archbishop of Agana, a Corporation Sole, Most Rev. Michael Jude Byrnes, Coadjutor
Archbishop of Agana in the above captioned action, certifies that the following is a (are) corporation(s), other than the
debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of the corporation's(s') equity
interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 January 16, 2019                                                    /s/ Bruce A. Anderson
 Date                                                                Bruce A. Anderson
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Archbishop of Agana, a Corporation Sole, Most Rev. Michael
                                                                                    Jude Byrnes, Coadjutor Archbishop of Agana
                                                                     Elsaesser Anderson, Chtd.
                                                                     320 East Neider Avenue
                                                                     Suite 102
                                                                     Coeur D Alene, ID 83815
                                                                     (208) 667-2900 Fax:(208) 667-2150
                                                                     brucea@eaidaho.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

                                  Case 19-00010 Document 1 Filed 01/16/19 Page 143 of 143
